Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

June 16, 2008

Among

INTERNATIONAL PAPER COMPANY,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,

UBS SECURITIES LLC,

BANC OF AMERICA SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC. and

RBS SECURITIES CORPORATION d/b/a RBS GREENWICH CAPITAL,

Joint Lead Arrangers and Joint Bookrunners

UBS SECURITIES LLC,

Syndication Agent

BANK OF AMERICA, N.A.,

DEUTSCHE BANK AG NEW YORK BRANCH and

THE ROYAL BANK OF SCOTLAND PLC

Co-Documentation Agents

 

 

$3,000,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS   

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Classification of Loans and Borrowings

   14

SECTION 1.03.

  

Terms Generally

   14

SECTION 1.04.

  

Accounting Terms and Determinations

   15    ARTICLE II       THE CREDITS   

SECTION 2.01.

  

The Commitments

   15

SECTION 2.02.

  

Loans and Borrowings

   15

SECTION 2.03.

  

Requests for Borrowing

   16

SECTION 2.04.

  

[Intentionally Omitted]

   16

SECTION 2.05.

  

Funding of Borrowings

   16

SECTION 2.06.

  

Interest Elections

   17

SECTION 2.07.

  

Reduction or Termination of Commitments

   18

SECTION 2.08.

  

Repayment of Loans; Evidence of Debt

   18

SECTION 2.09.

  

Prepayment of Loans

   19

SECTION 2.10.

  

Fees

   20

SECTION 2.11.

  

Interest

   21

SECTION 2.12.

  

Alternate Rate of Interest

   21

SECTION 2.13.

  

Increased Costs

   21

SECTION 2.14.

  

Break Funding Payments

   22

SECTION 2.15.

  

Taxes

   23

SECTION 2.16.

  

[Intentionally Omitted]

   23

SECTION 2.17.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   23

SECTION 2.18.

  

Mitigation Obligations; Replacement of Lenders

   25

SECTION 2.19.

  

Extension of Tranche X Maturity Date

   25    ARTICLE III       REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

  

Corporate Existence

   26

SECTION 3.02.

  

Financial Condition

   26

SECTION 3.03.

  

Litigation

   26

SECTION 3.04.

  

No Breach

   27

SECTION 3.05.

  

Corporate Action of the Obligors

   27

SECTION 3.06.

  

Approvals

   27

SECTION 3.07.

  

Use of Loans

   27

SECTION 3.08.

  

ERISA

   27

SECTION 3.09.

  

Taxes

   27

SECTION 3.10.

  

Investment Company Act

   27

SECTION 3.11.

  

Debt Instruments

   27

SECTION 3.12.

  

Environmental Matters

   28

SECTION 3.13.

  

Full Disclosure

   28

SECTION 3.14.

  

Solvency

   29

SECTION 3.15.

  

Anti-Terrorism Laws

   29

 

-i-



--------------------------------------------------------------------------------

          Page    ARTICLE IV       GUARANTEE   

SECTION 4.01.

  

Guarantee

   29

SECTION 4.02.

  

Obligations Unconditional

   30

SECTION 4.03.

  

Reinstatement

   30

SECTION 4.04.

  

Subrogation

   30

SECTION 4.05.

  

Remedies

   31

SECTION 4.06.

  

Continuing Guarantee

   31

SECTION 4.07.

  

Release of Guarantors

   31

SECTION 4.08.

  

Right of Contribution

   31

SECTION 4.09.

  

List of Guarantors

   31    ARTICLE V       CONDITIONS   

SECTION 5.01.

  

Closing Date

   31    ARTICLE VI       COVENANTS OF THE BORROWER   

SECTION 6.01.

  

Financial Statements

   34

SECTION 6.02.

  

Litigation

   35

SECTION 6.03.

  

Corporate Existence, Etc.

   35

SECTION 6.04.

  

Insurance

   36

SECTION 6.05.

  

Additional Guarantors

   36

SECTION 6.06.

  

Prohibition of Fundamental Changes

   36

SECTION 6.07.

  

Limitation on Liens

   37

SECTION 6.08.

  

Total Debt to Total Capital Ratio

   38

SECTION 6.09.

  

Minimum Consolidated Net Worth

   38    ARTICLE VII       EVENTS OF DEFAULT       ARTICLE VIII       THE
ADMINISTRATIVE AGENT       ARTICLE IX       MISCELLANEOUS   

SECTION 9.01.

  

Notices

   42

SECTION 9.02.

  

Waivers; Amendments

   43

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

   44

SECTION 9.04.

  

Successors and Assigns

   45

SECTION 9.05.

  

Survival

   48

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

   48

 

-ii-



--------------------------------------------------------------------------------

          Page

SECTION 9.07.

  

Severability

   48

SECTION 9.08.

  

Right of Set-off

   48

SECTION 9.09.

  

Governing Law; Jurisdiction; Etc.

   48

SECTION 9.10.

  

Waiver of Jury Trial

   49

SECTION 9.11.

  

Headings

   49

SECTION 9.12.

  

Treatment of Certain Information; Confidentiality

   49

SECTION 9.13.

  

USA PATRIOT Act

   50

 

SCHEDULE I-A

  

Tranche A Commitments

SCHEDULE I-B

  

Tranche X Commitments

SCHEDULE II

  

Amortization Payments

SCHEDULE III

  

Debt Instruments

SCHEDULE IV

  

Existing Liens

SCHEDULE V

  

List of Guarantors

EXHIBIT A

  

Form of Assignment and Assumption

EXHIBIT B

  

Form of Borrowing Request

EXHIBIT C

  

Form of Interest Election Request

EXHIBIT D

  

Form of Joinder Agreement

EXHIBIT E-1

  

Form of Tranche A Note

EXHIBIT E-2

  

Form of Tranche X Note

EXHIBIT F-1

  

Form of Opinion of Debevoise & Plimpton LLP

EXHIBIT F-2

  

Form of Opinion of Borrower Counsel

EXHIBIT F-3

  

Form of Opinion of Local Counsel

EXHIBIT G

  

Form of Officer’s Certificate

EXHIBIT H

  

Form of Solvency Certificate

 

-iii-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of June 16, 2008, among
INTERNATIONAL PAPER COMPANY, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

The Borrower has requested that the Lenders (as hereinafter defined) make loans
to the Borrower in the form of (a) Tranche A Loans on the Closing Date in an
aggregate principal amount not exceeding $2,500,000,000 and (b) Tranche X Loans
on the Closing Date in an aggregate principal amount not exceeding $500,000,000.
The Lenders are prepared to make such loans upon the terms and conditions
hereof, and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“6B Rating Status” has the meaning assigned to such term in Section 2.10(a).

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Business” means the containerboard, packaging and recycling business
division of Seller.

“Acquisition” means the acquisition of the Acquired Business pursuant to the
Purchase Agreement.

“Adjusted LIBO Rate” means, for the Interest Period for any LIBOR Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means JPMCB, in its capacity as Administrative Agent for
the Lenders hereunder.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introductory section.

“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of
(a) the rate of interest announced publicly by JPMCB in New York, New York, from
time to time, as JPMCB’s prime rate and (b) 0.50% per annum above the Federal
Funds Effective Rate. Each change in any interest rate provided for herein based
upon the Alternate Base Rate resulting from a change in the Alternate Base Rate
shall take effect at the time of such change in the Alternate Base Rate.

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“Patriot Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).



--------------------------------------------------------------------------------

“Applicable Amount” has the meaning assigned to such term in Section 2.10(a).

“Applicable Margin” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below based upon the long-term debt ratings by S&P and
Moody’s, respectively, applicable on such date to the Index Debt, after giving
effect to the Transactions:

 

          Applicable Margin     

Ratings by S&P and Moody’s

   ABR
Loans    LIBOR
Loans

I

  

Either (i) A- or higher and Baa1 or higher;

or

(ii) BBB+ or higher and A3 or higher

   0.0    100.0

II

  

Above category does not apply and either

(i) BBB+ or higher and Baa2 or higher;

or

(ii) BBB or higher and Baa1 or higher

   25.0    125.0

III

  

Above categories do not apply and either

(i) BBB or higher and Baa3 or higher;

or

(ii) BBB- or higher and Baa2 or higher

   62.5    162.5

IV

   BBB- and Baa3    75.0    175.0

V

  

Above categories do not apply and either

(i) BBB- or higher and Ba1 or higher;

or

(ii) BB+ or higher and Baa3 or higher

   112.5    212.5

VI

  

Above categories do not apply and either

(i) BB+ or higher and Ba2 or higher;

or

(ii) BB or higher and Ba1 or higher

   150.0    250.0

VII

   Above categories do not apply    175.0    275.0

;provided that the Applicable Margin with respect to the Tranche X Loans for
each category shall increase by 25 basis points following the date which is six
months after the Closing Date and shall increase by an additional 50 basis
points following the first anniversary of the Closing Date.

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in the lowest category in the
schedule above; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency; and (iii) if any Event of Default shall have occurred
and be continuing, each of Moody’s and S&P shall be deemed to have established a
rating in the lowest category in the

 

-2-



--------------------------------------------------------------------------------

schedule above. Each change in the Applicable Margin shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment and, after the
Commitments have terminated or expired, the percentage of the aggregate
principal amount of Loans outstanding represented by such Lender’s Loans.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities Inc., UBS Securities LLC, Banc of
America Securities LLC, Deutsche Bank Securities Inc. and RBS Securities
Corporation d/b/a RBS Greenwich Capital, in their capacity as joint lead
arrangers and joint bookrunners in respect of the credit facilities hereunder.

“Asset Sale” means (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger, consolidation,
Condemnation or Casualty and including any sale and leaseback transaction) of
any property by the Borrower or any of its Subsidiaries, excluding sales of
inventory, dispositions of cash and cash equivalents and sales of accounts
receivables under the Securitization Facility, in each case, in the ordinary
course of business (provided that sales of Forestlands shall not be deemed sales
of inventory in the ordinary course of business), and (b) any issuance or sale
of any Equity Interests of any of the Borrower’s Subsidiaries, in the case of
each of clauses (a) and (b), to any Person other than the Borrower or any of its
Subsidiaries.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee pursuant to Section 9.04, in substantially the form of
Exhibit A.

“Bankruptcy Code” means title 11 of the United States Bankruptcy Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means International Paper Company, a New York corporation.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all LIBOR Loans of the same Class that have
the same Interest Period.

“Borrowing Request” means a request by a Borrower in accordance with
Section 2.03 and substantially in the form of Exhibit B, or such other form as
shall be approved by the Administrative Agent.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a LIBOR Loan, that is also a day
(other than a Saturday or Sunday) on which commercial banks are open for general
business in London.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

 

-3-



--------------------------------------------------------------------------------

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are Tranche A Loans or
Tranche X Loans, (b) when used in reference to any Lenders, refers to whether
such Lenders are Tranche A Lenders or Tranche X Lenders and (c) when used in
reference to any Commitments, refers to whether such Commitments are Tranche A
Commitments or Tranche X Commitments.

“Closing Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s Tranche A
Commitment or Tranche X Commitment.

“Commitment Letter” means the commitment letter, dated as of March 15, 2008,
among the Borrower, the Arrangers and certain of their Affiliates, as amended.

“Communications” has the meaning assigned to such term in Section 9.01(b).

“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.

“Consolidated Net Worth” means, as at any time, the sum of the following for the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the cost of treasury shares;

provided, however, the foregoing calculation shall not take into account any
impairment of goodwill arising under FASB 142 regardless of whether such
impairment arises prior to or after the date hereof.

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

 

-4-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Issuance” means the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness for borrowed money, other than Excluded
Indebtedness.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any period, (A) consolidated earnings from continuing
operations before income taxes and minority interest for such period, plus
(B) to the extent such consolidated earnings were reduced thereby, without
duplication, (i) net interest expense, depreciation, amortization and cost of
timber harvest, (ii) transaction fees and expenses, integration expenses,
restructuring charges or reserves and expense amounts associated with any
purchase accounting adjustments and step-ups with respect to re-valuing assets
and liabilities, all in connection with the Transactions, (iii) any cumulative
effect of changes in accounting principles (which may be negative or positive),
(iv) the aggregate amount of all other non-cash expenses or charges (excluding
any non-cash charge that results in an accrual of a reserve for cash charges in
any future period), such as impairments of fixed assets and goodwill, (v) losses
on sales of businesses and impairments of businesses held for sale and
(vi) other non-recurring expenses, losses or charges, minus (C) the sum of
(i) the aggregate amount of all non-cash items increasing such consolidated
earnings (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period, (ii) gains on sales of businesses
and (iii) other non-recurring income or gains, all determined on a consolidated
basis for the Borrower and its Consolidated Subsidiaries in accordance with
GAAP.

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.

“Environment” means ambient air, indoor air, surface water, sediments,
groundwater, land surface and sub-surface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, or other governmental restrictions relating to pollution or the
protection of the Environment or to emissions, discharges, Releases or
threatened Releases of Hazardous Materials, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations, restricted stock units or other equivalents,
including membership interests (however designated, whether voting or
nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued after the date hereof, and any
right to purchase or acquire such equity, including warrants and options, but
excluding debt securities convertible or exchangeable into such equity.

“Equity Issuance” means any issuance or sale by the Borrower after the Closing
Date of any Equity Interests in the Borrower (including any Equity Interests
issued upon exercise of any warrant or option); provided, however, that Equity
Issuance shall not include any issuance of Equity Interests to officers,
directors, employees and consultants of the Borrower or any of its Subsidiaries
pursuant to the Borrower’s compensation arrangements in the ordinary course of
business.

 

-5-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Indebtedness” means (i) industrial revenue or development bonds issued
in the ordinary course of business, (ii) borrowings under credit facilities
listed on Schedule III (or replacement credit facilities thereof) in an amount
at any time outstanding not in excess of the commitments listed on Schedule III,
(iii) Indebtedness (other than Notes) incurred to refinance Indebtedness listed
in (x) Part C (Timber Notes Financing) of Schedule III, to the extent using the
same or similar financing structures, or (y) Part D, E, F or G (international
Indebtedness) of Schedule III, (iv) Indebtedness (other than Notes) of Foreign
Subsidiaries to finance ongoing operations of such Foreign Subsidiaries and
short-term Indebtedness of Foreign Subsidiaries that is not outstanding longer
than 15 days and (v) Indebtedness owing to the Borrower or any of its
Subsidiaries.

“Excluded Subsidiary” means (i) any Foreign Subsidiary of the Borrower or a
Subsidiary of a Foreign Subsidiary of the Borrower; (ii) any Subsidiary that has
total assets (on a consolidated basis with its Subsidiaries) of less than $100.0
million; (iii) any Special Purpose Subsidiary; (iv) Shorewood Packaging
Corporation, a Delaware corporation; provided that such Subsidiary does not
guarantee any other Indebtedness; (v) Sustainable Forest LLC, a Delaware limited
liability company; provided that such Subsidiary shall cease to be an Excluded
Subsidiary pursuant to this clause (v) if, within 18 months of the date hereof,
it does not enter into definitive agreements with third parties for the sale, or
other bona fide financing transaction relating to the disposition, of
substantially all of its assets (but for assets such that it would satisfy the
test under clause (ii) above) or does not consummate such sale or other bona
fide financing transaction within 27 months of the date hereof, and provided
further that prior to such sale or other bona fide financing transaction, it
shall not guarantee any other Indebtedness; and (vi) any Subsidiary that is
subject to regulation as an insurance company (or is a Subsidiary of a
Subsidiary that is subject to regulation as an insurance company); provided that
the total assets of the Excluded Subsidiaries (each on a consolidated basis with
its Subsidiaries) described in clause (ii) shall not exceed 10% of all assets of
the Borrower and its Subsidiaries (excluding the Excluded Subsidiaries described
in clause (i), (iii), (iv) or (vi)) and the Borrower shall designate such
Subsidiaries as it selects to cease being Excluded Subsidiaries as necessary in
order to comply with this proviso (in which case, such Subsidiaries shall no
longer be deemed to be Excluded Subsidiaries pursuant to clause (ii)).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on interest payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure to comply with Section 2.15(e), except to the extent that such
Foreign Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.15(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such date (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by JPMCB from three
Federal funds brokers of recognized standing selected by it.

 

-6-



--------------------------------------------------------------------------------

“Fee Letter” means the confidential fee letter, dated as of March 15, 2008,
among the Borrower, the Arrangers and certain of their Affiliates, as amended.

“Foreign Financings” means the financings of (i) Compagnie Marocaine des Cartons
et des Papiers, a Moroccan Subsidiary of the Borrower, and (ii) Ilim Group,
International Paper & Sun Cartonboard Co., Ltd., Shangdong International Paper &
Sun Coated Paperboard Co., Ltd, each of which is a joint venture of the
Borrower; provided that, in each of clauses (i) and (ii), such financings are
not guaranteed by the Borrower.

“Foreign Jurisdiction” means any jurisdiction other than the United States of
America, a State thereof, the District of Columbia or any political subdivision
of any of the foregoing.

“Foreign Lender” means any Lender that is organized under the laws of a Foreign
Jurisdiction.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
Foreign Jurisdiction; provided that a Foreign Subsidiary Holding Company will be
deemed a Foreign Subsidiary.

“Foreign Subsidiary Holding Company” means a foreign subsidiary holding company
as reasonably determined by the Borrower that has not guaranteed any
Indebtedness for borrowed money of the Borrower or any of its Subsidiaries that
is not a Foreign Subsidiary; provided that neither International Paper France
Inc., a Delaware corporation (“IP France”), nor any newly organized domestic
holding company that holds the stock of IP France (“IP France Holdco”) shall be
deemed to be a foreign subsidiary holding company so long as the Borrower
intends IP France or IP France Holdco, as the case may be, to be a foreign
subsidiary holding company or be redomiciled as a Foreign Subsidiary and the
Borrower shall use commercially reasonable efforts to cause it to be a foreign
subsidiary holding company or to be so redomiciled as soon as practicable but in
any event within one year after the Closing Date.

“Forestlands” means at any time property which contains standing timber which
is, or upon completion of a growth cycle then in process is expected to become,
of a commercial quantity and of merchantable quality.

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.04, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock of
any corporation, or an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including causing a bank to
open a letter of credit for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 4.01.

 

-7-



--------------------------------------------------------------------------------

“Guarantors” means each Subsidiary listed on Schedule V, and each other
Subsidiary that is or becomes a party to this Agreement pursuant to
Section 6.05.

“Hazardous Materials” means any materials, substances, chemicals, wastes,
constituents, compounds, pollutants, or contaminants, in any form, including
crude oil, petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, regulated, or which can give rise to liability, under any
Environmental Law.

“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) Indebtedness of others Guaranteed by
such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03.

“Index Debt” means senior, unsecured, long-term debt securities of the Borrower
that are not guaranteed by any other Person or subject to any other credit
enhancement.

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit C, or such other form as shall be approved by the Administrative
Agent.

“Interest Payment Date” means the Tranche A Maturity Date or Tranche X Maturity
Date, as applicable, and (a) with respect to any ABR Loan, each Quarterly Date
and (b) with respect to any LIBOR Loan, the last day of each Interest Period
therefor and, in the case of any Interest Period for a LIBOR Loan that is more
than three months long, each day prior to the last day of such Interest Period
that occurs at intervals of three months after the first day of such Interest
Period.

“Interest Period” means, for any LIBOR Loan, the period commencing on the date
of such Loan and ending on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter (or a shorter period or
nine or twelve months if agreed to by all affected Lenders); provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Kwidzyn” means International Paper - Kwidzyn sp. z o.o., a Polish joint stock
company.

 

-8-



--------------------------------------------------------------------------------

“Kwidzyn Entity” means (i) Kwidzyn, (ii) Kwidzyn France, as long as it holds no
assets other than (A) interests in Kwidzyn, (B) cash and cash equivalents and
(C) “political risk” insurance policies with respect to Kwidzyn, and
(iii) International Paper Investments (Poland), Inc., a Delaware corporation, as
long as it holds no assets other than (A) interests in and contracts with
Kwidzyn, (B) unless Kwidzyn France is not then a Kwidzyn Entity, interests in
Kwidzyn France and (C) cash and cash equivalents.

“Kwidzyn France” means Cellulose et Papiers de Pologne, S.A.S., a French
corporation.

“Lenders” means the Persons listed on Schedules I-A and I-B and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Leverage Ratio” means the ratio of (x) Pro Forma Total Debt of the Borrower as
of the Closing Date to (y) Pro Forma EBITDA for the latest four-quarter period
ending with the latest fiscal quarter for which interim financial statements are
required pursuant to Section 5.01(d).

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the rate appearing on Reuters Page LIBOR01 (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (such applicable page, the “Screen”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
LIBOR Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For
purposes of this Agreement, the Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loans” means the Tranche A Loans and the Tranche X Loans, collectively.

“Margin Stock” means margin stock within the meaning of Regulations U and X.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, the business, results of operations or financial condition of
the Borrower and its Subsidiaries, taken as a whole.

“Material Subsidiary” means any Subsidiary of the Borrower that has total assets
equal to 5% or more of Consolidated Net Worth.

“MNPI” has the meaning assigned to such term in Section 9.01(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

 

-9-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the cash proceeds received by the Borrower
or any of its Subsidiaries (including cash proceeds subsequently received (as
and when received by the Borrower or any of its Subsidiaries) in respect of
non-cash consideration initially received), net of, without duplication,

(i) selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and the Borrower’s good faith estimate of income taxes actually paid or
payable in connection with such sale);

(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset
Sale or (y) any other liabilities retained by the Borrower or any of its
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds);

(iii) the Borrower’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the properties sold within 90 days
of such Asset Sale (provided that, to the extent such cash proceeds are not used
to make payments in respect of such unassumed liabilities within 90 days of such
Asset Sale, such cash proceeds shall constitute Net Cash Proceeds);

(iv) the principal amount, premium or penalty, if any, interest and other
amounts on (x) any Indebtedness which is secured by a Lien on the properties
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under this Agreement at the time of such sale) and which is repaid
with such proceeds (other than any such Indebtedness assumed by the purchaser of
such properties) or (y) any Indebtedness to the extent the net proceeds thereof
were used to fund the acquisition or construction of the properties subject to
such Asset Sale, which Indebtedness must by its terms, or in order to obtain a
necessary consent to such Asset Sale, be, and is repaid out of the proceeds from
such Asset Sale;

(v) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale, or to any other Person (other than the Borrower or a Subsidiary) owning a
beneficial interest in the assets disposed of in such Asset Sale,

(vi) the amount of any purchase price or similar adjustment (x) claimed by any
Person to be owed by the Borrower or any of its Subsidiaries within 90 days of
such Asset Sale, until such time as such claim shall have been settled or
otherwise finally resolved, or (y) paid or payable within 90 days from the date
of such Asset Sale by the Borrower or any of its Subsidiaries, in either case in
respect of such Asset Sale;

(vii) in the case of any Casualty or Condemnation, any amount thereof that
constitutes or represents the proceeds of business interruption insurance or
reimbursement or compensation for any amount previously paid by the Borrower or
any of its Subsidiaries; and

(viii) in the case of an Asset Sale by a Foreign Subsidiary, the Borrower’s good
faith estimate of income taxes that would be payable if the Net Cash Proceeds of
such Asset Sale were to be dividended, distributed or otherwise paid to the
Borrower or any of its Subsidiaries (other than a Foreign Subsidiary), whether
or not actually dividended, distributed or otherwise paid to the Borrower or
such Subsidiary; and

(b) with respect to any Debt Issuance or any Equity Issuance, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith.

 

-10-



--------------------------------------------------------------------------------

“Notes” means any debt securities issued pursuant to a public offering or Rule
144A or other private placement.

“Notice” has the meaning assigned to such term in Section 9.01(a).

“Obligors” means the Borrower and the Guarantors.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permits” has the meaning assigned to such term in Section 3.12(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Platform” has the meaning assigned to such term in Section 9.01(b).

“Private Sider Communications” has the meaning assigned to such term in
Section 9.01(c).

“Private Siders” has the meaning assigned to such term in Section 9.01(c).

“Pro Forma EBITDA” means, for any period, EBITDA for such period determined
after giving effect to the Transactions as if they had occurred at the beginning
of such period.

“Pro Forma Total Debt” means, as of any date, Total Debt at such date determined
after giving effect to the Transactions.

“Project Indebtedness” means (i) Indebtedness of any Kwidzyn Entity or
(ii) Indebtedness of the Borrower, International Paper Investments S.A., a
French corporation, or International Paper S.A., a French corporation, that
constitutes Indebtedness of such Person due solely to the pledge, on a
non-recourse basis, by such Person of Indebtedness or capital stock of any
Kwidzyn Entity held by such Person to secure Indebtedness of any Kwidzyn Entity
to any other Person or Persons or (iii) Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or development of
Project Assets (as defined in Section 6.07(h)); provided in the case of this
clause (iii) that (x) such Indebtedness is non-recourse to any other assets and
(y) the aggregate principal amount of such Indebtedness may at no time exceed
$200,000,000.

“Public Siders” has the meaning assigned to such term in Section 9.01(c).

“Purchase Agreement” means the Purchase Agreement dated as of March 15, 2008
between the Borrower and the Seller.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
Closing Date.

 

-11-



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulations D, U and X” means, respectively, Regulations D, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be amended or supplemented from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment, or from, into or through any building or structure.

“Required Lenders” means, at any time, the Required Tranche A Lenders and the
Required Tranche X Lenders.

“Required Tranche A Lenders” means Tranche A Lenders having at such time in
excess of 50% of the aggregate Tranche A Commitments then in effect or, after
the Tranche A Commitments are terminated, the Tranche A Loans then outstanding.

“Required Tranche X Lenders” means Tranche X Lenders having at such time in
excess of 50% of the aggregate Tranche X Commitments then in effect or, after
the Tranche X Commitments are terminated, the Tranche X Loans then outstanding.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

“Screen” has the meaning assigned to such term in the definition of “LIBO Rate”.

“Securitization Facility” means the facility made available pursuant to the
second amended and restated credit and security agreement dated as of March 13,
2008 among Red Bird Receivables, LLC, International Paper Company, Citicorp
North America, Inc. and other parties from time to time thereto, and the
receivables sale and contribution agreement dated as of March 13, 2008 between
International Paper Company and Red Bird Receivables, LLC, as each is amended or
replaced from time to time; provided that to the extent borrowings exceed
$1,000,000,000 in the aggregate at any time outstanding, the sale of receivables
supporting such borrowings shall not be excluded from the definition of “Asset
Sale.”

“Seller” means Weyerhaeuser Company, a Washington corporation.

“Signing Date” means the date on which this Agreement becomes effective pursuant
to the provisions of Section 9.06.

“Special Purpose Subsidiary” means any special purpose Subsidiary that was
created in connection with, and is party to, any financing transaction involving
promissory notes or letters of credit or any other securitization transaction
and is prohibited from providing guarantees without the consent of a third
party. For the avoidance of doubt, Blue Sky Timber Properties LLC, Southland
Timber Holdings LLC and Southeast Timber, Inc. shall each be deemed to be a
Special Purpose Subsidiary so long as they (i) continue their existing structure
as described to the Arrangers prior to the date hereof and (ii) do not guarantee
any other Indebtedness to third parties and are prohibited from providing
guarantees without the consent of a third party.

“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Borrowing,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages

 

-12-



--------------------------------------------------------------------------------

(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. LIBOR Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, as to any Person, (a) any corporation of which at least a
majority of the outstanding shares of stock whose class or classes have by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether or not at the time stock
of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person and (b) any partnership or other entity in which such Person and/or
one or more Subsidiaries of such Person shall have an ownership or controlling
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50%. “Wholly Owned Subsidiary” means any Subsidiary
of which all of such shares or ownership interests, other than (in the case of a
corporation) directors’ qualifying shares, are owned or controlled by such
Person and/or one or more Wholly Owned Subsidiaries of such Person. As of the
Closing Date, the Subsidiaries of the Borrower include the Subsidiaries of the
Borrower after giving effect to the Acquisition.

“Tangible Assets” means, at any time, Total Assets minus the sum of the items
identified in clause (c) of the definition in this Section 1.01 of the term
“Tangible Net Worth”.

“Tangible Net Worth” means, as at any time, the sum of the following for the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the sum of the following: cost of treasury shares and the book value of all
assets of the Borrower and its Consolidated Subsidiaries which should be
classified as intangibles (without duplication of deductions in respect of items
already deducted in arriving at surplus and retained earnings) but in any event
including goodwill, research and development costs, trademarks, trade names,
copyrights, patents and franchises, unamortized debt discount and expense, and
any write-up in the book value of assets resulting from a revaluation thereof
subsequent to December 31, 2003 (other than any write-up, at the time of its
acquisition, in the book value of any asset acquired subsequent to December 31,
2003).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Ticking Fee” has the meaning assigned to such term in Section 2.10(a).

“Total Assets” means, at any time, the total assets of the Borrower and its
Consolidated Subsidiaries at such time determined on a consolidated basis
(without duplication) in accordance with GAAP.

“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.

“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of the Borrower and its Consolidated Subsidiaries at such time
determined on a consolidated basis (without duplication) in accordance with
GAAP.

 

-13-



--------------------------------------------------------------------------------

“Tranche A Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche A Loan hereunder on the Closing Date in
the amount set forth on Schedule I-A opposite such Lender’s name. The initial
aggregate amount of the Lenders’ Tranche A Commitments is $2,500,000,000 and
shall be subject to change pursuant to Section 2.07 or Section 9.02(c).

“Tranche A Lender” means a Lender with a Tranche A Commitment or an outstanding
Tranche A Loan.

“Tranche A Loan” means the Loans made by the Lenders to the Borrower pursuant to
clause (a) of Section 2.01.

“Tranche A Maturity Date” means the date which is five years after the Closing
Date or, if such date is not a Business Day, the next preceding Business Day.

“Tranche X Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche X Loan hereunder on the Closing Date in
the amount set forth on Schedule I-B opposite such Lender’s name. The initial
aggregate amount of the Lenders’ Tranche X Commitments is $500,000,000 and shall
be subject to change pursuant to Section 2.07 or Section 9.02(c).

“Tranche X Lender” means a Lender with a Tranche X Commitment or an outstanding
Tranche X Loan.

“Tranche X Loan” means the Loans made by the Lenders to the Borrower pursuant to
clause (b) of Section 2.01.

“Tranche X Maturity Date” means the date which is one year after the Closing
Date, except that, if the Borrower elects to extend the Tranche X Facility
pursuant to Section 2.19, the “Tranche X Maturity Date” shall be the date which
is one year and six months after the Closing Date; provided that, in either
case, if such date is not a Business Day, the Tranche X Maturity Date shall be
the next preceding Business Day.

“Transactions” means, collectively, (a) the consummation of the Acquisition;
(b) the execution, delivery and performance of this Agreement and the borrowings
hereunder; (c) any issuance of Notes, if any, after the Signing Date and on or
prior to the Closing Date; and (d) the payment of all fees, commissions and
expenses in connection with the foregoing.

“Transferred Guarantor” has the meaning assigned to such term in Section 4.07.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary.”

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche A
Loan”), by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “Tranche A
LIBOR Loan”). Borrowings also may be classified and referred to by Class (e.g.,
a “Tranche A Borrowing”), by Type (e.g., a “LIBOR Borrowing”) or by Class and
Type (e.g., a “Tranche A LIBOR Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such

 

-14-



--------------------------------------------------------------------------------

amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms and Determinations.

(a) Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall (unless otherwise disclosed to the Lenders in
writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, until
the first financial statements are delivered under Section 6.01, shall mean the
financial statements referred to in Section 3.02). All calculations made for the
purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of generally
accepted accounting principles applied on a basis consistent with that used in
the preparation of the latest annual or quarterly financial statements furnished
to the Lenders pursuant to Section 6.01 unless (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements or (ii) the Required Lenders shall so object in
writing within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 3.02).

(b) Descriptions of Material Variations. The Borrower shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 6.01 a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Changes of Fiscal Years. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, the Borrower will not
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively, without giving
prior notice of such change to each Lender and the Administrative Agent.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Tranche A Loan to the Borrower on the
Closing Date in a principal amount not to exceed its Tranche A Commitment and
(b) to make a Tranche X Loan to the Borrower on the Closing Date in a principal
amount not to exceed its Tranche X Commitment. In each case, amounts paid or
prepaid in respect of the Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

-15-



--------------------------------------------------------------------------------

(b) Minimum Amounts; Limitation on Number of Borrowings. Each Borrowing shall be
in an aggregate amount of $25,000,000 or a larger multiple of $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the remaining principal amount of the Loans of any Class. Borrowings of more
than one Class and Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of fifteen LIBOR Borrowings
outstanding.

(c) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a LIBOR Borrowing, any Borrowing if the
Interest Period requested therefor would end after the Tranche A Maturity Date
or Tranche X Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowing. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
any Borrowing (other than an ABR Borrowing on the Closing Date), not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, and (b) in the case of an ABR Borrowing on the Closing Date,
not later than 10:00 a.m., New York City time, on such date. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the Class of each Borrowing requested and, for each such Class, the
aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) for each Class, whether such Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing;

(iv) in the case of a LIBOR Borrowing, the Interest Period therefor, which shall
be a period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(c); and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, the Borrower will be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the Closing Date by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Administrative Agent
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account maintained with the
Administrative Agent in New York City and designated by the Borrower in the
Borrowing Request.

 

-16-



--------------------------------------------------------------------------------

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of the
Borrowing on the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the requested Borrowing or
Borrowings, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

(c) Defaulting Lenders. For the avoidance of doubt, the Arrangers and the
Lenders that are Affiliates of the Arrangers shall be entitled (in addition to
the Borrower) to enforce the obligations of any Lender that has not made its
share of the applicable Loans to be made by it available to the Administrative
Agent by 12:00 noon, New York City time, on the Closing Date.

SECTION 2.06. Interest Elections.

(a) Elections by the Borrower. The Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a LIBOR Borrowing, may elect the Interest Period therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(c).

 

-17-



--------------------------------------------------------------------------------

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a LIBOR Borrowing prior to the
end of the Interest Period therefor, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to or continued as, as the case may be, (i) if the Loans constituting
such Borrowing are Tranche A Loans, a LIBOR Borrowing with a 3-month Interest
Period, and (ii) if the Loans constituting such Borrowing are Tranche X Loans, a
LIBOR Borrowing with a 1-month Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (A) no outstanding
Borrowing may be converted to or continued as a LIBOR Borrowing and (B) unless
repaid, each LIBOR Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period therefor.

SECTION 2.07. Reduction or Termination of Commitments.

(a) Reduction of Commitments. The aggregate principal amount of Debt Issuances
after the Signing Date and on or prior to the Closing Date shall reduce, first,
the aggregate amount of Tranche X Commitments and, second, the aggregate amount
of Tranche A Commitments.

(b) Termination of Commitments. The Commitments shall terminate automatically
immediately after the funding of the Loans on the Closing Date; provided that
the Commitments shall terminate on September 30, 2008 if the funding of the
Loans does not occur prior to such date. The Commitments shall automatically
terminate upon termination of the Purchase Agreement in accordance with its
terms.

(c) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent.

SECTION 2.08. Repayment of Loans; Evidence of Debt.

(a) Repayment.

(i) Tranche A Loans. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Tranche A Lenders, on each Quarterly Date beginning on
December 31, 2008 a principal amount of Tranche A Loans equal to the percentage
set forth on Schedule II of the original aggregate principal amount of Tranche A
Loans made on the Closing Date (as adjusted from time to time pursuant to
Section 2.09(d)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(ii) Tranche X Loans. The Borrower shall pay to the Administrative Agent, for
the ratable account of the Tranche X Lenders, on the Tranche X Maturity Date,
the principal amount of the Tranche X Loans outstanding on the Tranche X
Maturity Date.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first).

 

-18-



--------------------------------------------------------------------------------

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and, in the case of Tranche A Loans, in the form of Exhibit
E-1 or, in the case of Tranche X Loans, in the form of Exhibit E-2. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.09. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.09.

(b) Mandatory Prepayments.

(i) Asset Sales. Within seven Business Days following the receipt of any Net
Cash Proceeds of any Asset Sale after the Closing Date by the Borrower or any of
its Subsidiaries, the Borrower shall prepay the Tranche X Loans in accordance
with Sections 2.09(c) and (d), in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that no such prepayment shall be required under this
Section 2.09(b)(i) with respect to (A) up to $250.0 million in Net Cash Proceeds
in the aggregate from Asset Sales of Forestlands, (B) up to $250.0 million in
Net Cash Proceeds in the aggregate from Asset Sales of assets other than
Forestlands and (C) Net Cash Proceeds of any Casualty or Condemnation to the
extent that the Borrower shall have delivered an officer’s certificate to the
Administrative Agent that the Borrower expects such Net Cash Proceeds to be
reinvested in fixed or capital assets within 180 days from the later of the date
of such Asset Sale and the date of receipt of such Net Cash Proceeds (or, if
such reinvestment is in a project authorized by the board of directors of the
Borrower that will take longer than such 180 days to complete, the period of
time necessary to complete such project) and such reinvestment occurs within
such applicable period; it being understood that such Net Cash Proceeds shall
cease to be exempted from the prepayment requirement pursuant to this clause
(C) after the expiration of such applicable period or when the Company or the
board of directors of the Company determines not to proceed with such
reinvestment.

(ii) Debt Issuance or Equity Issuance. Within three Business Days following
receipt of any Net Cash Proceeds of any Debt Issuance or Equity Issuance after
the Closing Date, the Borrower shall prepay the Tranche X Loans in accordance
with Sections 2.09(c) and (d) in an aggregate amount equal to 100% of such Net
Cash Proceeds.

 

-19-



--------------------------------------------------------------------------------

(c) Notices, Etc. Each notice of prepayment shall be given in accordance with
Section 2.08(b), shall be irrevocable and, in the case of a mandatory
prepayment, include a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of full prepayment of all Loans may state
that such notice is conditioned upon the consummation of a Debt Issuance, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.11 and shall be made in the
manner specified in Section 2.08(b) and 2.09(d).

(d) Application of Prepayments. All optional prepayments shall be applied,
first, to the Tranche X Loans and, second, to the Tranche A Loans. All
prepayments of Tranche A Loans shall be applied to reduce scheduled repayments
required under Section 2.08(a)(i), first, in direct order of such repayments due
on the next four Quarterly Dates occurring following such prepayment and,
second, on a pro rata basis among the repayments remaining to be made on other
Quarterly Dates and the Tranche A Maturity Date.

(e) Escrow to Avoid Breakage. Notwithstanding the foregoing provisions of this
Section 2.09, if at any time any prepayment of any LIBOR Borrowing pursuant to
Section 2.09(b) would result, after giving effect to the procedures set forth in
this Agreement, in the Borrower incurring breakage costs under Section 2.14 as a
result of such LIBOR Borrowing being prepaid other than on the last day of an
Interest Period with respect thereto, then the Borrower may elect to defer the
date for prepayment of such LIBOR Borrowing to the first date as of which such
prepayment may be made without incurring breakage costs, but in any event by not
more than one month following the date on which prepayment is required under
Section 2.09(b); provided that an amount equal to the amount of such LIBOR
Borrowings (the “Escrow Amount”) shall be deposited in an escrow account on
terms reasonably satisfactory to the Administrative Agent and applied to the
prepayment of LIBOR Loans on the last day of the then next-expiring Interest
Period for such LIBOR Borrowing; provided further that (i) interest in respect
of such Escrow Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Escrow Amount is intended to repay until such
Escrow Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Administrative Agent
may, and upon written direction from the Required Lenders shall, apply any or
all proceeds then on deposit to the payment of such LIBOR Borrowing in an amount
equal to such Escrow Amount.

SECTION 2.10. Fees.

(a) Ticking Fees. The Borrower agrees to pay to the Administrative Agent for the
ratable account of the Tranche A Lenders a ticking fee (the “Ticking Fee”) in an
amount equal to (i) if the ratings of the Index Debt, after giving effect to the
Transactions, are BBB- or higher from S&P and Baa3 or higher from Moody’s (the
“6B Rating Status) on the Closing Date, 20 basis points per annum and (ii) if
the 6B Rating Status is not achieved on the Closing Date, 25 basis points per
annum, in each case, on the Applicable Amount of the Tranche A Commitments,
accruing from June 20, 2008 through and including the earlier of (1) the Closing
Date and (2) the date the Commitments expire or terminate pursuant to the terms
of this Agreement. The Ticking Fee is due and payable in cash on the earlier of
the date of consummation of the Acquisition, whether or not any amount of the
Loans is funded, and the date that such Commitments are terminated or expire
pursuant to the terms of this Agreement. “Applicable Amount” means the aggregate
amount of the Tranche A Commitments on the Signing Date; provided that if the
aggregate amount of the Tranche A Commitments is increased or decreased pursuant
to Section 9.02(c) with a corresponding decrease or increase, respectively, in
the aggregate amount of the Tranche X Commitments, Applicable Amount means the
Tranche A Commitments after giving effect to such increase or decrease.

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent for
distribution (other than the administrative agent fee referred to in
Section 2.10(b)) to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

 

-20-



--------------------------------------------------------------------------------

SECTION 2.11. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) LIBOR Loans. The Loans constituting each LIBOR Borrowing shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period for
such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal, interest or premium (if any) on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided above or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to Tranche A ABR Loans as
provided in paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the prime rate of JPMCB
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year); interest shall in each case be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any LIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
such Borrowing (unless prepaid) shall be continued as, or converted to, an ABR
Borrowing and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that the provisions of
this Section shall not apply to any determination of the Adjusted LIBO Rate or
the LIBO Rate (as the case may be) for the Interest Period for any LIBOR
Borrowing if the applicable LIBO Rate is available on the Screen as contemplated
by the first sentence of the definition of “LIBO Rate”.

SECTION 2.13. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

-21-



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBOR Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any LIBOR Loan to the Borrower (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender, in Dollars,
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, and setting forth in reasonable detail calculations of such amount
or amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan of the Borrower other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan of the Borrower other than on the last day of an
Interest Period therefor, (c) the failure to borrow, convert, continue or prepay
any Loan of the Borrower on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is permitted to be revocable under
Section 2.09 and is revoked in accordance herewith), or (d) the assignment of
any LIBOR Loan of the Borrower other than on the last day of an Interest Period
therefor as a result of a request by the Borrower pursuant to Section 2.18,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.

In the case of a LIBOR Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest that such Lender would pay
for a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBOR Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits from other banks in the eurocurrency
market at the commencement of such period. The Borrower shall not be responsible
for losses described in this Section 2.14

 

-22-



--------------------------------------------------------------------------------

arising more than six (6) months prior to its receipt of notice of such
determination by the respective Lender requesting compensation for such loss.
Such notice, to be effective, shall be accompanied by a calculation of such
losses in reasonable detail. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.15. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the United States of America, or
any treaty to which the United States of America is a party, with respect to
payments under this Agreement by the Borrower shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments by the Borrower to be made without withholding or at a reduced rate.

SECTION 2.16. [Intentionally Omitted].

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14 or 2.15 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off,
counterclaim or other deduction. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except that payments pursuant to Sections
2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons entitled

 

-23-



--------------------------------------------------------------------------------

thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, each payment of a Ticking Fee under
Section 2.10 shall be made for account of the Tranche A Lenders, and each
termination or reduction of the amount of the Commitments of any Class under
Section 2.07 shall be applied to the respective Commitments of the Lenders of
such Class, pro rata according to the amounts of their respective Commitments;
(ii) each Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of Loans)
or their respective Loans (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans of any Class by
the Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (iv) each payment of interest on the Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on the Loans then due and payable to the respective
Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
Participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower’s rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

-24-



--------------------------------------------------------------------------------

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (including any amounts payable under Section 2.14 as a result of
such assignment), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. If any Lender defaults, or gives written notice
of its intent to default, in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to the Administrative
Agent, replace such defaulting Lender with one or several assignees that shall
assume all of such defaulting Lender’s interests, rights and obligations under
this Agreement (which assignee or assignees shall be other Lenders that accept
such assignment) in accordance with and subject to the restrictions contained in
Section 9.04; provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) the Assignment and Assumption effecting the
assignment of a defaulting Lender’s interests, rights and obligations under this
Agreement need not be executed by such defaulting Lender, (iii) the defaulting
Lender shall not be entitled to any Ticking Fee, and any Ticking Fee that would
have been payable to the defaulting Lender shall be paid pro rata to each
assignee Lender, (iv) each assignee Lender may, at its option, make the Loans of
such defaulting Lender as ABR Loans regardless of whether the Borrowing Request
requested LIBOR Loans, which ABR Loans may be converted into LIBOR Loans in
accordance with Section 2.06 so long as such LIBOR Loans would become part of a
Borrowing of LIBOR Loans made by the Lenders on the Closing Date or have an
Interest Period that ends on the same date as the Interest Period selected for a
Borrowing of LIBOR Loans made by the Lenders on the Closing Date and (v) any
such assignment shall not affect the rights of the Borrower, the Arrangers and
the Lenders that are Affiliates of the Arrangers under Section 2.05(c) against
the defaulting Lender, including to obtain damages in respect of such default.

SECTION 2.19. Extension of Tranche X Maturity Date. The Borrower may, by notice
to the Administrative Agent (which shall promptly notify the Lenders) within 30
days prior to the first anniversary of the Closing Date, request that the
Lenders, and the Administrative Agent and the Lenders shall so, extend the
Tranche X Maturity Date from the first anniversary of the Closing Date to the
date which is eighteen months from the Closing Date; provided that the Tranche X
Maturity Date shall not be so extended if an Event of Default shall have
occurred and be continuing on the original Tranche X Maturity Date or after
giving effect thereto.

 

-25-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders, as of the Signing Date and
as of the Closing Date, that:

SECTION 3.01. Corporate Existence. Each of the Borrower and its Material
Subsidiaries (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation (or, in the case of a Material
Subsidiary that is not a corporation, is a partnership or other entity duly
organized and validly existing under the laws of its jurisdiction of
organization); (b) has all requisite legal power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Material Adverse Effect.

SECTION 3.02. Financial Condition.

(a) The Borrower has heretofore furnished to the Lenders (i) the consolidated
balance sheets of the Borrower and its Consolidated Subsidiaries as at
December 31, 2006 and 2007 and the related consolidated statements of
operations, cash flows and changes in common shareholders’ equity of the
Borrower and its Consolidated Subsidiaries for the three fiscal years ended
December 31, 2007, with the opinion thereon of Deloitte & Touche LLP, (ii) the
unaudited consolidated balance sheets and related statements of operations, cash
flows and stockholders’ equity of the Borrower and its Consolidated Subsidiaries
for the fiscal quarters ended March 31, 2007 and 2008 (with respect to which the
auditors have performed an SAS 100 review), (iii) the combined balance sheets of
the Acquired Business as at December 31, 2006 and 2007 and the related combined
statements of operations, cash flows and business unit equity of the Acquired
Business for the three fiscal years ended December 31, 2007, with the opinion
thereon of KPMG LLP, and (iv) the unaudited combined balance sheets and related
statements of operations and cash flows of the Acquired Business for the fiscal
quarters ended March 31, 2007 and 2008 (with respect to which the auditors shall
have performed an SAS 100 review). Such financial statements fairly present, and
the unaudited interim historical financial statements to be delivered pursuant
to Sections 5.01(d) will fairly present, in all material respects, the
consolidated financial condition of the entities to which they relate as at the
dates presented, and the consolidated results of their operations and cash flows
for the periods presented, all in accordance with GAAP (except, in the case of
clauses (ii) and (iv) and in the case of the unaudited interim financial
statements to be delivered pursuant to Section 5.01(d), for normal year-end
audit adjustments and/or absence of full footnote disclosures); provided that
this representation with respect to the financial statements of the Acquired
Business is made to the best of the Borrower’s knowledge. Neither the Borrower
nor any of its Subsidiaries had on said dates any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in said balance sheets as at said
dates. Since December 31, 2007, there has been no event or condition that could
result in a Material Adverse Effect.

(b) The Borrower has heretofore delivered to the Lenders, the Borrower’s
unaudited pro forma condensed combined balance sheets and statements of
operations for the fiscal year ended December 31, 2007, after giving effect to
the Transactions as if they had occurred on the last day of such period in the
case of the balance sheet and as of the beginning of such period in the case of
the statement of income. Such pro forma financial statements have been, and the
pro forma financial statements to be delivered pursuant to Section 5.01(d) will
be, prepared in compliance with Regulation S-X under the Securities Exchange Act
of 1934.

SECTION 3.03. Litigation. The legal or arbitral proceedings, and proceedings by
or before any Governmental Authority, now pending or (to the knowledge of the
Borrower) threatened against the Borrower and/or any of its Material
Subsidiaries will not, in the opinion of the General Counsel of the Borrower,
result in imposition of liability or assessment against (including seizure of)
property that would result in a Material Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

SECTION 3.04. No Breach. None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Borrower or any of its
Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or any material agreement or
instrument to which the Borrower or any of its Subsidiaries is a party or by
which any of them is bound or to which any of them is subject, or constitute a
default under any such agreement or instrument, other than immaterial conflicts
under contractual obligations.

SECTION 3.05. Corporate Action of the Obligors. The Obligors have all necessary
corporate power and authority to execute, deliver and perform their obligations
under this Agreement; the execution, delivery and performance by the Obligors of
this Agreement have been duly authorized by all necessary corporate action on
their part; and this Agreement has been duly and validly executed and delivered
by the Obligors and constitutes the legal, valid and binding obligation of the
Obligors, enforceable in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

SECTION 3.06. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Obligors of this Agreement or for the
validity or enforceability thereof.

SECTION 3.07. Use of Loans. The Borrower will use the proceeds of the Loans
solely to finance the Acquisition and pay fees, commissions and expenses in
connection with the Transactions. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock and no part of the proceeds of
any Loan hereunder will be used to buy or carry, or to extend credit to others
to buy or carry, any Margin Stock.

SECTION 3.08. ERISA. The Borrower and the ERISA Affiliates have fulfilled their
respective obligations under the minimum funding standards of ERISA and the Code
with respect to each Plan and are in compliance in all material respects with
the applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

SECTION 3.09. Taxes. United States Federal income tax returns of the Borrower
have been examined and closed through the fiscal year of the Borrower ended
December 31, 2003. The Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns required to
be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries
except for those being contested in good faith and for which adequate reserves
have been established in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Material Subsidiaries in respect
of taxes and other governmental charges are, in the opinion of the Borrower,
adequate. If the Borrower is a member of an affiliated group of corporations
filing consolidated returns for United States Federal income tax purposes, it is
the “common parent” of such group.

SECTION 3.10. Investment Company Act. None of the Obligors is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 3.11. Debt Instruments. Schedule III is a complete and correct list, as
of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries (other than any such Indebtedness, extension of credit (or
commitment therefor) or guarantee the aggregate principal or face amount of
which is not greater than $150,000,000; provided that the aggregate principal or
face amount of Indebtedness, extensions of credit, commitments and guarantees
under this exception shall not exceed $200,000,000), and the aggregate principal
or face amount outstanding as of the date of this Agreement or which may become
outstanding under each such arrangement is correctly described in Schedule III.

 

-27-



--------------------------------------------------------------------------------

SECTION 3.12. Environmental Matters.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect:

(i) the Borrower and each of its Material Subsidiaries have obtained all
permits, licenses and other authorizations (“Permits”) required under all
applicable Environmental Laws for their respective operations, businesses and
assets, and such permits are in full force and effect and the Borrower and each
of its Material Subsidiaries are in compliance with the terms and conditions of
all such Permits;

(ii) the Borrower and each of its Material Subsidiaries, and their respective
operations and assets, are in compliance with all applicable Environmental Laws;

(iii) neither the Borrower nor any of its Material Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability under any Environmental Laws, nor does the Borrower or any
of its Material Subsidiaries have knowledge that any such notice will be
received or is being threatened;

(iv) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower or any of its Material Subsidiaries,
threatened, under any Environmental Law to which the Borrower or any of its
Material Subsidiaries is or will be named as a party, nor are any of them
subject to any consent decree, or consent order or other orders or judgments
under any Environmental Law;

(v) there has been no Release or threat of Release of Hazardous Materials at,
on, under or from any properties or facilities currently, or to the knowledge of
the Borrower or any of its Material Subsidiaries, formerly, owned or operated by
any of them which would reasonably be expected to result in a violation of or
liability under any Environmental Laws on the part of any of them; and

(vi) neither the Borrower nor any of its Material Subsidiaries has contractually
assumed or undertaken responsibility for any liability or obligation of any
Person arising under or relating to any Environmental Laws.

(b) Compliance Review. In the ordinary course of its business, the Borrower
conducts an ongoing review of the effect of Environmental Laws on the business,
operations and properties of the Borrower and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up or closure of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or hazardous substances, and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Borrower has reasonably
concluded that, except as expressly disclosed in the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2007 and the Quarterly Report
on Form 10-Q for the fiscal quarter ended March 31, 2008, such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

SECTION 3.13. Full Disclosure. The Borrower has heretofore furnished to each of
the Lenders a true copy of the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2007 (as amended by the Borrower’s Current Report
on Form 8-K filed on May 9, 2008) (the “Annual Report”), as filed by the
Borrower with the Securities and Exchange Commission. The Annual Report and any
quarterly and other periodic reports filed by the Borrower with the Securities
and Exchange Commission after December 31, 2007 and on or prior to the Signing
Date (in the case of this representation and warranty made on the Signing Date),
and on or prior to the Closing

 

-28-



--------------------------------------------------------------------------------

Date (in the case of this representation and warranty made on the Closing Date),
taken as a whole do not contain an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

SECTION 3.14. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of the Loans
and after giving effect to the application of the proceeds of the Loans, (a) the
fair value of the properties of each Obligor (individually and on a consolidated
basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Obligor (individually and on a consolidated basis with its
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Obligor (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured during a period from the Closing Date through the date that is 90 days
after the Tranche A Maturity Date; and (d) each Obligor (individually and on a
consolidated basis with its Subsidiaries) will not have unreasonably small
capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

SECTION 3.15. Anti-Terrorism Laws. Neither the Borrower nor any of its Material
Subsidiaries (i) has violated or is in violation of Anti-Terrorism Laws or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in the “Forty Recommendations” and “Nine
Special Recommendations” published by the Organisation for Economic Co-operation
and Development’s Financial Action Task Force on Money Laundering.

Neither the Borrower nor any of its Material Subsidiaries is an Embargoed
Person.

Neither the Borrower nor any of its Material Subsidiaries (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

ARTICLE IV

GUARANTEE

SECTION 4.01. Guarantee. The Guarantors hereby jointly and severally guarantee
to each Lender and the Administrative Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the Bankruptcy Code after any bankruptcy or insolvency petition
under Title 11 of the Bankruptcy Code, regardless of whether allowed or
allowable in such proceeding) on the Loans made by the Lenders to, and the
promissory notes held by the Lenders pursuant to Section 2.08(f) of, the
Borrower and all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower under this Agreement,
in each case, strictly in accordance with the terms thereof (such obligations
being herein collectively called the “Guaranteed Obligations”). The Guarantors
hereby jointly and severally further agree that if the Borrower shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, each of the Guarantors will promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. This is a guarantee of payment and not of collection.

 

-29-



--------------------------------------------------------------------------------

SECTION 4.02. Obligations Unconditional. The obligations of each of the
Guarantors under Section 4.01 are absolute and unconditional irrespective of the
value, genuineness, validity, regularity, legality or enforceability of the
obligations of the Borrower under this Agreement or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(including any immunity, sovereign or otherwise, to which the Borrower may be
entitled), it being the intent of this Section that the obligations of each of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of the Guarantors hereunder:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be amended,
done or omitted;

(iii) the unenforceability, illegality, invalidity or non-provability of any of
the acts mentioned in any of the provisions of this Agreement or any other
agreement or instrument referred to herein or therein;

(iv) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Person;

(v) any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realize the full value of any
Guaranteed Obligations;

(vi) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Person; or

(vii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented, or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

SECTION 4.03. Reinstatement. The obligations of each of the Guarantors under
this Article IV shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and each of the Guarantors agrees that
it will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration.

SECTION 4.04. Subrogation. Each of the Guarantors hereby waives all rights of
subrogation or contribution, whether arising by operation of law (including any
such right arising under the Bankruptcy Code, as now or hereafter in effect) or
otherwise, by reason of any payment by it pursuant to the provisions of this
Article IV and

 

-30-



--------------------------------------------------------------------------------

further agrees that for the benefit of each of its creditors (including each
Lender and the Administrative Agent) further agrees that for the benefit of each
of its creditors (including each Lender and the Administrative Agent) that any
such payment by it of the Guaranteed Obligations of the Borrower shall
constitute a contribution of capital by each of the Guarantors to the Borrower
or, if evidenced by an instrument in form and substance (and containing terms of
subordination) satisfactory to the Required Lenders, indebtedness subordinated
in right of payment to the principal of and interest (including post-petition
interest) on the Loans owing by the Borrower.

SECTION 4.05. Remedies. Each of the Guarantors agrees that, as between the
Guarantors and the Lenders, the obligations of the Borrower under this Agreement
may be declared to be forthwith due and payable as provided in Article VII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by each of the Guarantors for purposes of said
Section 4.01.

SECTION 4.06. Continuing Guarantee. The guarantee in this Article IV is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

SECTION 4.07. Release of Guarantors. If, in compliance with the terms and
provisions of this Agreement, all or substantially all of the Equity Interests
of any Guarantor are sold or otherwise transferred (a “Transferred Guarantor”)
to a Person or Persons, none of which is the Borrower or a Subsidiary, such
Transferred Guarantor shall, upon the consummation of such sale or transfer, be
automatically released from its obligations under this Agreement (including
under Section 9.03 hereof). At the request of the Borrower, the Administrative
Agent shall execute such documents as are necessary to evidence any release
pursuant to this Section 4.07, so long as the Borrower shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.

SECTION 4.08. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 4.04. The provisions of
this Section 4.08 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

SECTION 4.09. List of Guarantors. Schedule V lists each Subsidiary of the
Borrower as of the date hereof other than any Excluded Subsidiary.

ARTICLE V

CONDITIONS

SECTION 5.01. Closing Date. The obligations of the Lenders to make Loans
hereunder shall be subject to satisfaction of each of the following conditions,
or waiver of such conditions in accordance with Section 9.02:

(a) The Administrative Agent shall have received each of the following
documents:

(i) Executed Counterparts. From each Obligor (including each Subsidiary of the
Borrower that is required to be a Guarantor pursuant to Section 6.05 (without
giving effect to any grace period therein)) a counterpart of this Agreement or,
in the case of a Subsidiary of the Borrower that becomes a Guarantor pursuant to
Section 6.05, a Joinder Agreement, in each case signed on behalf of such
Obligor.

 

-31-



--------------------------------------------------------------------------------

(ii) Opinion of Counsel to the Obligors. A favorable written opinion of
(i) Debevoise & Plimpton LLP, special counsel for the Obligors, substantially in
the form of Exhibit F-1, (ii) Marla F. Adair, Senior Counsel—Corporate Law to
the Borrower, substantially in the form of Exhibit F-2, and (iii) Potter
Anderson & Corroon LLP, special Delaware counsel for the Guarantors,
substantially in the form of Exhibit F-3 (and the Borrower hereby instructs such
counsel to deliver such opinions to the Lenders and the Administrative Agent).

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent, any Arranger or their counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the borrowings hereunder by the Borrower, and the Guarantee of the Guaranteed
Obligations by the Guarantors, each of which shall be reasonably satisfactory to
the Arrangers in form and substance.

(iv) Officer’s Certificate; Solvency Certificate. A certificate, dated the
Closing Date and signed by the Chief Executive Officer or Chief Financial
Officer or another senior financial officer of the Borrower, in the form of
Exhibit G, and a Solvency Certificate, dated the Closing Date and signed by the
Chief Financial Officer of the Borrower or another senior financial officer of
the Borrower, in the form of Exhibit H with appropriate insertions and
attachments.

(v) Funds Flow Memorandum. A memorandum setting forth the sources and uses of
funds in connection with the Transactions, which memorandum shall be consistent
with this Agreement.

(b) Acquisition. The Acquisition shall be consummated concurrently with the
funding of the Loans on the Closing Date substantially in accordance with the
Purchase Agreement, without any waiver or amendment thereof, or consent
thereunder, that is materially adverse to the Lenders unless consented to by the
Administrative Agent and the Arrangers (which consent shall not be unreasonably
withheld or delayed, it being understood that Borrower may waive the Marketing
Period (as defined in the Purchase Agreement) in its sole discretion).

(c) Indebtedness. After giving effect to the Transactions, neither the Borrower
nor any of its Subsidiaries shall have outstanding any Indebtedness for borrowed
money other than (i) the Loans, (ii) Notes, (iii) Indebtedness listed on
Schedule III, (iv) any Capital Lease Obligations, (v) Indebtedness owed to the
Borrower or any of its Subsidiaries, (vi) any Indebtedness not otherwise
excluded under any of clauses (i) through (v) and clause (vii) outstanding on
the Closing Date with an aggregate principal amount no greater than $150.0
million, so long as the aggregate principal amount of Indebtedness permitted by
this clause (vi) shall not exceed $200.0 million, and (vii) any Foreign
Financings. All Indebtedness for borrowed money of the Borrower and its
Subsidiaries that is outstanding on the Closing Date (other than Indebtedness
described in clauses (i) through (vii) of the preceding sentence) shall have
been repaid, redeemed, defeased or otherwise discharged (or irrevocable notice
for the redemption thereof given pursuant to procedures reasonably satisfactory
to the Arrangers), and the Administrative Agent shall have received evidence of
the foregoing in form and substance reasonably satisfactory to it.

(d) Financial Statements. The Lenders shall have received (i) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for such interim periods of 2008 and 2007
(with respect to which the independent auditors shall have performed an SAS 100
review) as would be required for a registered securities offering by the
Borrower on the Closing Date, and unaudited combined balance sheets and related
statements of income and cash flows of the Acquired Business for the same
interim periods of 2008 and 2007 (with respect to which the independent auditors
shall have performed an SAS 100 review), within 55 days after the end of the
relevant fiscal quarter, and (ii) pro forma consolidated and consolidating
balance sheets and related statements of income for the Borrower, as well as pro
forma levels of EBITDA, for the latest four-quarter period ending with the
latest interim period covered by the financial statements referred to clause
(ii), in each case after giving effect to the Transactions, promptly after the
historical financial statements for such periods are available. The financial
statements referred to in clauses (i) through (ii) shall have been prepared in
accordance with

 

-32-



--------------------------------------------------------------------------------

GAAP, and the pro forma financial statements shall have been prepared in
compliance with Regulation S-X under the Securities Exchange Act of 1934.

(e) Total Debt to Total Capital Ratio; Leverage Ratio. If the 6B Rating Status
is achieved on the Closing Date, the ratio of Total Debt to Total Capital of the
Borrower, calculated on a pro forma consolidated basis as of the Closing Date
after giving effect to the Transactions, shall not be greater than 0.60:1.00. If
the 6B Rating Status is not achieved on the Closing Date, the Leverage Ratio
shall not be greater than 4.30:1.00.

(f) Debt Ratings. The ratings of the Index Debt on the Closing Date, after
giving effect to the Transactions, shall be either (x) BBB- or higher from S&P
and Ba1 (stable or positive outlook) or higher from Moody’s or (y) BB+ (stable
or positive outlook) or higher from S&P and Baa3 or higher from Moody’s.

(g) Patriot Act. The Lenders and the Administrative Agent shall have timely
received the information required under Section 9.13.

(h) Fees. All reasonable and out-of-pocket costs and expenses (including legal
fees and expenses of one firm of counsel per jurisdiction and the fees and
expenses of appraisers, consultants and other advisors) and compensation payable
to the Lenders, the Arrangers or the Administrative Agent as set forth in the
Fee Letter or herein shall have been paid to the extent due. Any reimbursement
pursuant hereto shall be without duplication of any reimbursement to the
Lenders, the Arrangers or the Administrative Agent and their respective
affiliates under any other agreements.

(i) Information. Without prior written consent of the Arrangers, no information
(other than projections, forecasts, budget, estimates, other forward-looking
statements and other information of a general economic or industry specific
nature) delivered to the Arrangers in writing prior to March 15, 2008 by or on
behalf of the Borrower or any of its existing Subsidiaries and pertaining to the
Borrower and its existing Subsidiaries shall be found (i) to contain, taken as a
whole, any untrue statement of a material fact or (ii) to omit to state a
material fact known to the Borrower necessary to make the statements contained
therein, taken as a whole, not misleading in the light of the circumstances
under which such statements were made.

(j) No Closing Date Acquired Business Material Adverse Effect. Since March 15,
2008, there shall have been no Closing Date Acquired Business Material Adverse
Effect. “Closing Date Acquired Business Material Adverse Effect” means any
Effect that has been or would reasonably be likely to be material and adverse to
the business, assets, properties, condition (financial or otherwise) or results
of operations of the Business and the Transferred Assets (taken as a whole)
other than an Effect relating to (A) the economy generally, (B) the industries
in which the Business operates generally (including changes in prices for
energy, raw materials and finished products), (C) the financial, securities and
currency markets generally or (D) other than for purposes of Section 4.03 of the
Purchase Agreement, the entering into or the public announcement or disclosure
of the Purchase Agreement or the consummation or proposed consummation of the
Transactions or the pendency thereof (in each of clause (A), (B) or (C), to the
extent such Effect does not disproportionately affect the Business in relation
to others in the same industry); provided that, for purposes of this definition
only, each capitalized term has the meaning assigned to it in the Purchase
Agreement.

(k) Clear Market. Since March 15, 2008, without the prior consent of the
Arrangers, no debt securities or syndicated loan financing (excluding the Note
offering, any tax exempt financings in the ordinary course of business
consistent with past practice, the Foreign Financings and, after September 1,
2008, the refinancing of the €500 million Credit Facility of International Paper
Investments (France S.A.S.)) for the Borrower or any of its Subsidiaries shall
have been announced, syndicated or placed which financing, syndication or
placement would have a materially detrimental effect upon the primary
syndication of the Loans.

 

-33-



--------------------------------------------------------------------------------

(l) Representations and Warranties. The representations and warranties in
Sections 3.01, 3.04 (with respect to material agreements or instruments only),
3.05, 3.07 and 3.10, and the representations made by the Seller in the Purchase
Agreement that are material to the interests of the Lenders, but only to the
extent that the Borrower has the right to terminate its obligations under the
Purchase Agreement as a result of a breach of such representations in the
Purchase Agreement, shall be (i) in the case of representations and warranties
qualified by “materiality”, “Material Adverse Effect” or similar language, true
and correct in all respects and (ii) in the case of all other representations
and warranties, true and correct in all material respects.

(m) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03.

ARTICLE VI

COVENANTS OF THE BORROWER

The Borrower agrees that, on or after the Closing Date and until payment in full
of all Loans hereunder, all interest thereon and all other amounts payable by
any Obligor hereunder:

Part A. Affirmative Covenants.

SECTION 6.01. Financial Statements. The Borrower shall deliver to the
Administrative Agent on behalf of the Lenders (and upon receipt thereof the
Administrative Agent shall promptly deliver to the Lenders):

(a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, consolidated
statements of earnings and cash flows of the Borrower and its Consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of a senior
financial officer of the Borrower, which certificate shall state that said
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, consolidated statements of earnings, cash flows and
common shareholders’ equity of the Borrower and its Consolidated Subsidiaries
for such year and the related consolidated balance sheet as at the end of such
year, setting forth in each case in comparative form the corresponding
consolidated figures for the preceding fiscal year, and accompanied by an
unqualified opinion thereon of Deloitte & Touche LLP or any other independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present, in all
material respects, the consolidated financial condition and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
at the end of, and for, such fiscal year;

(c) promptly upon their becoming available, notices of the filing of all regular
periodic reports which the Borrower shall have filed with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed, provided that, where any such mailed copies shall also have been filed
with the Securities and Exchange Commission, the requirements of this paragraph
shall be satisfied by the posting of such filings as contemplated below in the
last paragraph of this Section;

 

-34-



--------------------------------------------------------------------------------

(e) promptly after the Borrower knows or has reason to know that any Default has
occurred, a notice of such Default describing the same in reasonable detail and,
together with such notice or as soon thereafter as possible, a description of
the action that the Borrower has taken and proposes to take with respect
thereto;

(f) prompt written notice to the Administrative Agent and each of the Lenders
upon any officer of the Borrower becoming aware of any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and

(g) from time to time such other information regarding the business, affairs or
financial condition of the Borrower or any of its Material Subsidiaries
(including any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as the Administrative Agent may reasonably
request (on its own behalf or on behalf of any Lender).

The Borrower will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of a senior financial officer of the Borrower (i) to the effect that
no Default has occurred and is continuing (or, if any Default has occurred and
is continuing, describing the same in reasonable detail and describing the
action that the Borrower has taken and proposes to take with respect thereto)
and (ii) setting forth in reasonable detail the computations necessary to
determine whether the Borrower is in compliance with Sections 6.08 and 6.09 as
of the end of the respective quarterly fiscal period or fiscal year.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered in accordance with this Section on the date on which the
Borrower notifies the Administrative Agent that such information has been posted
on the Borrower’s website on the Internet, at www.sec.gov or at another website
identified by the Borrower in a notice to the Administrative Agent and
accessible by the Lenders without charge.

SECTION 6.02. Litigation. The Borrower will promptly give to the Administrative
Agent (and upon receipt thereof the Administrative Agent shall promptly give to
the Lenders) notice of all legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Borrower or any of its Material Subsidiaries, except any proceeding which,
if adversely determined, would not have a Material Adverse Effect.

SECTION 6.03. Corporate Existence, Etc.

(a) The Borrower will, and will cause each of its Material Subsidiaries to,
preserve and maintain its legal existence and all of its material rights,
privileges and franchises (provided that nothing in this Section shall prohibit
any transaction expressly permitted under Section 6.06); comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority if failure to comply with such requirements
would reasonably be expected to result in a Material Adverse Effect; pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained; maintain
all of its properties used or useful in its business in good working order and
condition, ordinary wear and tear excepted; provided, however, that the Borrower
or any Subsidiary of the Borrower may discontinue the maintenance of a property
if such discontinuance is, in the opinion of the Borrower, desirable in the
conduct of its business and is not likely to have a Material Adverse Effect;
keep proper books of record and account in which entries are made of all
dealings and transactions in relation to its business and activities; and upon
reasonable advance notice, permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Lender or the Administrative Agent.

(b) The Borrower will, and will cause each of its Material Subsidiaries to,
(a) comply with all applicable Environmental Laws and obtain and comply with all
Permits required by applicable Environmental Laws; and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial and other
corrective actions as required under any Environmental Laws unless being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect thereto in accordance with GAAP, except in each
case where failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

-35-



--------------------------------------------------------------------------------

SECTION 6.04. Insurance. The Borrower will maintain, and will cause each of its
Subsidiaries to maintain, insurance underwritten by financially sound and
reputable insurers, or self insurance (in accordance with normal industry
practice) in such amounts and against such risks as ordinarily is carried or
maintained by owners of like businesses and properties in similar circumstances.

SECTION 6.05. Additional Guarantors. The Borrower will cause each Person that
becomes a Subsidiary of the Borrower (other than an Excluded Subsidiary) to
execute and deliver to the Administrative Agent a Joinder Agreement not later
than 30 days after such Person becomes a Subsidiary. The Borrower will cause
each Subsidiary that ceases to be an Excluded Subsidiary to execute and deliver
to the Administrative Agent a Joinder Agreement not later than 30 days after the
end of the first fiscal quarter ending after such Subsidiary ceases to be an
Excluded Subsidiary.

Part B. Negative Covenants.

SECTION 6.06. Prohibition of Fundamental Changes. The Borrower will not, nor
will it permit any of its Material Subsidiaries to, enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not, and
will not permit any of its Material Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or a substantial part of its business or assets, whether now
owned or hereafter acquired (excluding any inventory or other assets sold or
disposed of in the ordinary course of business). Notwithstanding the foregoing
provisions of this Section:

(a) any Subsidiary of the Borrower that is not a Guarantor may be merged or
consolidated with or into: (i) the Borrower if the Borrower shall be the
continuing or surviving corporation or (ii) any other Subsidiary; provided that
if any such transaction shall be between a Subsidiary and a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
Person;

(b) any Subsidiary of the Borrower that is not a Guarantor may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or a Wholly Owned Subsidiary of the
Borrower;

(c) the Borrower or any Subsidiary of the Borrower that is not a Guarantor may
merge or consolidate with any other Person if (i) in the case of a merger or
consolidation of the Borrower, any successor entity (if other than Borrower)
assumes, in a manner satisfactory to the Administrative Agent, all of the
Borrower’s obligations under this Agreement (and, in that connection, delivers
to the Administrative Agent such evidence of corporate authorization and
opinions of counsel as are consistent with those delivered by the Borrower
pursuant to Section 5.01 on the Closing Date and are reasonably requested by the
Administrative Agent), (ii) in the case of a merger or consolidation of any
Subsidiary, the surviving Person is a Wholly Owned Subsidiary of the Borrower
and (iii) after giving effect thereto no Default would exist hereunder;

(d) any Guarantor may (i) be merged or consolidated with or into: (x) the
Borrower if the Borrower shall be the continuing or surviving corporation,
(y) any other Guarantor or (z) any Subsidiary that is not a Guarantor, if such
Guarantor shall be the continuing or surviving Person, (ii) sell, lease,
transfer or otherwise dispose of less than substantially all of its assets to
the Borrower or a Wholly Owned Subsidiary of the Borrower and (iii) sell, lease,
transfer or otherwise dispose of all or substantially all of its assets to the
Borrower or a Wholly Owned Subsidiary of the Borrower that is a Guarantor; and

(e) in addition to the dispositions permitted pursuant to clauses (a) through
(d) of this Section and dispositions not otherwise restricted by this
Section 6.06 (which for the avoidance of doubt shall include sales or transfers
of accounts receivable and related rights and assets to Red Bird Receivables LLC
in

 

-36-



--------------------------------------------------------------------------------

the ordinary course of business), the Borrower or any Subsidiary of the Borrower
may sell or otherwise dispose of any other assets (including by merger or
consolidation) if, after giving effect to any such sale or disposition, the book
value (determined at the time of sale or disposition) of such assets, together
with the aggregate book value of all other assets sold or disposed of under this
Section 6.06(e) since December 31, 2007 (assuming this Section 6.06 had been in
effect since December 31, 2007), does not exceed 20% of Total Assets at
December 31, 2007.

SECTION 6.07. Limitation on Liens. The Borrower will not, nor will it permit any
of its Material Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:

(a) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Borrower or any of its Material Subsidiaries,
as the case may be, in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

(c) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Material Subsidiaries;

(f) Liens on assets of Persons that become Subsidiaries of the Borrower after
the date of this Agreement, provided that such Liens are in existence at the
time the respective Persons become Subsidiaries of the Borrower and were not
created in anticipation thereof;

(g) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Borrower or any of its
Material Subsidiaries, each of which Liens either (A) existed on such property
before the time of its acquisition and was not created in anticipation thereof,
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of the respective property; provided in the case of clause
(B) that such Lien attaches to such asset within 270 days after the acquisition
or completion of construction and commencement of full operations thereof;
provided further that no such Lien shall extend to or cover any property of the
Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon; and provided further, that the principal
amount of Indebtedness secured by any such Lien shall at no time exceed 95% of
the fair market value (as determined in good faith by a senior financial officer
of the Borrower) of the respective property at the time it was acquired (by
purchase, construction or otherwise);

(h) Liens on assets consisting of a capital project and rights related thereto
(“Project Assets”) securing Indebtedness incurred to finance the acquisition,
construction or development of such Project Assets; provided that (x) such
Indebtedness is non-recourse to any other assets; (y) the aggregate principal

 

-37-



--------------------------------------------------------------------------------

amount of Indebtedness secured by Liens permitted by this paragraph (h) may at
no time exceed $200,000,000; and (z) such Liens attach to such Project Assets
within two years after the initial acquisition or completion of construction or
development of such Project Assets;

(i) Liens upon real and/or personal property of the Borrower or any Material
Subsidiary of the Borrower in favor of the United States of America or any State
thereof, any department, agency or instrumentality or political subdivision of
the United States of America or any State thereof, or any bonding authority
(including any authority established for the issuance of industrial revenue
bonds or similar instruments) to secure partial, progress, or advance or other
payments pursuant to any contract or statute or to secure Indebtedness
(including, but not limited to, industrial revenue bonds and similar
instruments) incurred for the purpose of refinancing all or any part of the
purchase price or cost of constructing or improving such property;

(j) Liens on (i) accounts receivable and related contract rights, letters of
credit, accounts and similar assets arising in connection with any
securitization transaction, and (ii) promissory notes, regulatory and any other
related assets in connection with any financing transaction, in each case
whether denominated as sales or borrowings;

(k) Liens granted to provide security in substitution for collateral presently
securing existing Indebtedness, so long as such substitute collateral does not
cover any property other than the property securing such existing Indebtedness;

(l) Liens securing judgments up to $200,000,000 for the payment of money in an
amount not resulting (whether immediately or with the passage of time) in an
Event of Default under subsection (h) of Article VII;

(m) Liens in existence on the date hereof and listed on Schedule IV;

(n) additional Liens upon property, assets or revenues created after the date
hereof, provided that the aggregate outstanding Indebtedness secured thereby and
incurred on and after the date hereof shall not at any time exceed 10% of
Tangible Assets; and

(o) any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property);

and provided further that the sale, mortgage or other transfer of timber in
connection with an arrangement under which the Borrower or any of its
Subsidiaries is obligated to cut such timber (or any portion thereof) in order
to provide the transferee with a specified amount of money (however determined)
shall not be deemed to create Indebtedness secured by a Lien hereunder.

SECTION 6.08. Total Debt to Total Capital Ratio. The Borrower will not at any
time permit the ratio of Total Debt to Total Capital to exceed 0.60 to 1.

SECTION 6.09. Minimum Consolidated Net Worth. The Borrower will not at any time
permit Consolidated Net Worth to be less than $9,000,000,000.

 

-38-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing after the Closing Date:

(a) The Borrower shall default in the payment when due of any principal of any
Loan; or the Borrower shall default in the payment when due of any interest on
any Loan or any other amount payable by it hereunder and such default shall
continue unremedied for five or more Business Days; or

(b) Any event specified in any note, agreement, indenture or other document
evidencing or relating to any Indebtedness (other than (i) Indebtedness
hereunder, (ii) Project Indebtedness or (iii) Indebtedness owed by any Material
Subsidiary to the Borrower) of the Borrower or any of its Material Subsidiaries
aggregating $200,000,000 or more shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due, or to be
prepaid in full (whether by redemption, purchase or otherwise), prior to its
stated maturity; or

(c) Any representation, warranty or certification made or deemed made herein (or
in any modification or supplement hereto) by any Obligor, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made or furnished; or

(d) The Borrower shall default in the performance of any of its obligations
under any of Sections 6.06, 6.07, 6.08 or 6.09; or any Obligor shall default in
the performance of any of its other obligations in this Agreement and such
default shall continue unremedied for a period of thirty days after notice
thereof to such Obligor (through notification to the Borrower) by the
Administrative Agent or any Lender (through the Administrative Agent); or

(e) The Borrower or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

(f) The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Borrower or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Borrower or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Borrower or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 90 or more days; or an order for relief against the
Borrower or such Material Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or

(h) A final judgment or judgments for the payment of money in excess of
$200,000,000 in the aggregate shall be rendered by a court or courts against the
Borrower and/or any of its Material Subsidiaries and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof and the Borrower or the relevant Material Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

 

-39-



--------------------------------------------------------------------------------

(i) An event or condition shall occur or exist with respect to any Plan,
Multiemployer Plan and, as a result of such event or condition, together with
all other such events or conditions, the Borrower or any ERISA Affiliate shall
be reasonably likely in the opinion of the General Counsel of the Borrower to
incur a liability to a Plan, a Multiemployer Plan or PBGC (or any combination of
the foregoing) which is in excess of 10% of Consolidated Net Worth; or

(j) Any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended, it being agreed that an
employee of the Borrower or any Consolidated Subsidiary for whom shares are held
under an employee stock ownership, employee retirement, employee savings or
similar plan and whose shares are voted in accordance with the instructions of
such employee shall not be a member of a group of persons within the meaning of
said Section 13 or 14 solely because such employee’s shares are held by a
trustee under said plan) shall acquire, directly or indirectly, beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act, as amended) of 35% or more of the
outstanding shares of stock of the Borrower having by the terms thereof ordinary
voting power to elect (whether immediately or ultimately) a majority of the
board of directors of the Borrower (irrespective of whether or not at the time
stock of any other class or classes of stock of the Borrower shall have or might
have voting power by reason of the happening of any contingency); or

(k) During any period of 24 consecutive calendar months, a majority of the board
of directors of the Borrower shall no longer be composed of individuals (i) who
were members of said board of directors on the first day of such period or
(ii) whose election or nomination to said board of directors was approved by
individuals referred to in clause (j) above constituting at the time of such
election or nomination at least a majority of said board of directors; or

(l) Any “Change of Control Triggering Event” (as defined in the Supplemental
Indenture dated as of June 4, 2008 between the Borrower and the Bank of the New
York, as trustee, as, such Supplemental Indenture is in effect on such date)
shall occur; or

(m) Article IV of this Agreement shall at any time and for any reason be
declared by a court of competent jurisdiction to be null and void, or any
Obligor shall repudiate or deny any portion of its liability or obligation for
the obligations of the Borrower hereunder or any of the Guaranteed Obligations;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VII with respect to any Obligor, the
Administrative Agent may and, upon request of the Required Lenders shall, by
notice to the Borrower, declare the principal amount then outstanding of, and
the accrued interest on, the Loans and all other amounts payable by the Obligors
hereunder (including any amounts payable under Section 2.14) to be forthwith due
and payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by each Obligor; and (2) in the case of the occurrence
of an Event of Default referred to in clause (f) or (g) of this Article VII with
respect to any Obligor, the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Obligors
hereunder (including any amounts payable under Section 2.14) shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by each
Obligor.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent,

 

-40-



--------------------------------------------------------------------------------

and such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein); provided
that the Administrative Agent shall not be required to take any action that, in
its judgment or the judgment of its counsel, may expose the Administrative Agent
to liability or that is contrary to this Agreement or applicable Requirements of
Law, and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct or, in the case of any amendment pursuant to Section 9.02(c),
at the direction of at least three out of the five Arrangers (which may include
the Arranger that is affiliated with the Administrative Agent). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be

 

-41-



--------------------------------------------------------------------------------

discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

(i) if to the Borrower or any Guarantor, to the Borrower at Office of the
Controller, International Paper Company, 6400 Poplar Avenue, Memphis, TN 38197
(Telecopy No. (901) 419-4955; Telephone No. (901) 419-4043); with a copy to the
Office of the General Counsel, 6400 Poplar Avenue, Memphis, TN 38197 (Telecopy
No. (901) 419-1248; Telephone No. (901) 419-3829);

(ii) if to the Administrative Agent, to JPMCB, Loan and Agency Services - Texas,
1111 Fannin 10th Floor, Houston, Texas 77002, Attention of Leslie D. Opeyemi
(Telecopy No. (713) 427-6307; Telephone No. (713) 750-2318); and copy to Mo-Lin
R. Sum (Telecopy No. (212) 623-1310; Telephone No. (212) 623-7535); and

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(b) Platform. Each Obligor further agrees that Administrative Agent may make all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or the Lenders pursuant to this Agreement , including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials (collectively, the
“Communications”) available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with the Communications or the Platform. In
no event shall the Administrative Agent or any of its Related Parties have any
liability to the Obligors, any Lender or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Obligor’s or the Administrative Agent’s transmission of communications
through the Internet, except to the extent the liability of such Person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Person’s gross negligence or willful misconduct.

 

-42-



--------------------------------------------------------------------------------

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

(c) Public/Private. Each Obligor hereby authorizes the Administrative Agent to
distribute (i) to Private Siders all Communications and (ii) to Public Siders
such Communications and only such Communications that the Borrower clearly
identifies in writing as being available for communication to Public Siders
(“Public Sider Communications”). The Borrower represents and warrants that no
Public Sider Communication contains or will contain any MNPI. “Private Siders”
means Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” means Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to the Borrower or its Affiliates’
securities or loans. “MNPI” means material non-public information (within the
meaning of United States federal securities laws) with respect to the Borrower,
its Affiliates and any of their respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Each Lender confirms that it has developed procedures to
ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will designate at least one individual to receive Private Sider Communications
on its behalf in compliance with its procedures and applicable law and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Private Sider Communications may be sent by
electronic transmission.

Each Lender that elects not to be given access to Private Sider Communications
does so voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Sider
Communications that such electing Lender does not have, and takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Sider Communications.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

-43-



--------------------------------------------------------------------------------

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by (x) the Borrower, (y) in the case of a waiver, amendment or
modification of Article IV, each other Obligor and (z) the Required Lenders or
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
termination or expiration of any Commitment, without the written consent of each
Lender affected thereby,

(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder, or reductions of Commitments (subject to
Section 9.02(c)), shall be applied as among the Lenders or Classes of Loans,
without the written consent of each Lender affected thereby,

(v) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Section 4.07) or limit their liability in
respect of such Guarantee, without the written consent of each Lender;

(vi) decrease the percentage in the definition of the term “Required Tranche A
Lenders” without the written consent of each Tranche A Lender, or decrease the
percentage in the definition of the term “Required Tranche X Lenders” without
the written consent of each Tranche X Lender, or change the definition of the
term “Required Lenders” without the written consent of each Lender, or change
any of the provisions of this Section or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

(c) Amendments for Market Flex. Notwithstanding anything to the contrary, at any
time prior to the date which is 90 days after the Closing Date, this Agreement
may be amended pursuant to a written instrument or instruments executed by the
Administrative Agent at the direction of at least three out of the five
Arrangers (and without the consent of any other Person (provided that such
Arrangers shall have consulted with the Borrower)) in order to implement the
provisions of the Fee Letter under “Market Flex” (and subject to the limitations
therein); provided that (i) no such amendment shall be adverse to the Lenders
generally and (ii) no amendment with respect to any Class of Loans shall be
adverse to the Lenders of such Class. A reduction in the aggregate amount of
Commitments of any Class with a corresponding increase in the aggregate amount
of Commitments of the other Class (whether such increase is provided by Lenders
party to this Agreement on the Signing Date or by new Lenders that become party
hereto) shall not be deemed adverse to the Lenders; it being understood that no
Lender shall be required to increase its Commitment without its written consent.
At the request of at least three out of the five Arrangers, the Borrower shall
execute each amendment pursuant to this Section 9.02(c), but the Borrower’s
failure or refusal to execute such amendment shall not affect the validity
thereof.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) if the Acquisition is
consummated, all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable fees, charges and disbursements of one counsel (in addition to
one local counsel per jurisdiction) for the Administrative Agent and the
Arrangers, in connection with the syndication of the credit facilities provided

 

-44-



--------------------------------------------------------------------------------

for herein, the preparation and administration of this Agreement or any proposed
or effective amendments, modifications or waivers of the provisions hereof, and
(ii) all out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Arrangers or any Lender, in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Arrangers and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on, at, under or from any
property or facility owned or operated by the Borrower or any of its
Subsidiaries, or any liability arising under any Environmental Law related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent and the Arrangers
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent and the Arrangers such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent and the Arrangers, as applicable, in their respective
capacities as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Obligor shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Successors Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) no Obligor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior consent of
each Lender (and any attempted assignment or transfer by any Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, the Arrangers, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Arrangers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

-45-



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default referred to
in clause (a), (e), (f) or (g) of Article VII has occurred and is continuing,
any other assignee; and

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate (or Approved
Fund) of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing,

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement in
addition to any rights and obligations theretofore held by it as a Lender, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as an agent of the Obligors, shall maintain at one of its offices in The City of
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Obligors, the Administrative Agent and the
Lenders

 

-46-



--------------------------------------------------------------------------------

may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Obligors and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(ii)(C) of this Section and any written consent
to such assignment required by paragraph (b)(i) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower or the Administrative Agent sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Obligors, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b), that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 or 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
Notwithstanding anything in this paragraph to the contrary, any bank that is a
member of the Farm Credit System that (a) has purchased a participation from
CoBank in the minimum amount of $10,000,000 on or after the Closing Date,
(b) is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by CoBank as being entitled to be
accorded the rights of a voting participant hereunder (any bank that is a
membeor of the Farm Credit System so designated being called a “Voting
Participant”) and (c) receives prior written consent of the Borrower and the
Administrative Agent to become a Voting Participant, shall be entitled to vote
(and the voting rights of CoBank shall be correspondingly reduced), on a
dollar-for-dollar basis, as if such participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact information required of assignee as set forth in
Exhibit A hereto and (ii) state the dollar amount of the participation
purchased. The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph. Each Lender, acting for this purpose as an agent of the Borrower,
shall maintain a register for recordation of the names and addresses of its
Participants and the amounts of their participations, the entries in which
participant register shall be conclusive.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Obligors, to comply with Section 2.15(e) as though it were a Lender.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

-47-



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof; provided
that (i) the provisions of the Commitment Letter that survive the expiration or
termination of the Commitment Letter (as set forth in the penultimate paragraph
thereof and in Amendment No. 1 to the Commitment Letter) shall survive in
accordance with the terms of the Commitment Letter and shall not be superseded
by this Agreement and (ii) the Fee Letter shall survive and shall not be
superseded by this Agreement, except that the Ticking Fee payable pursuant to
Section 2.10(a) shall be without duplication of the “Ticking Fee” payable
pursuant to the Fee Letter to the extent the period for measurement of the
Ticking Fee is co-extensive. This Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

SECTION 9.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Obligor against any of and all the obligations of
such Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York; provided that whether the
conditions set forth in Sections 5.01(j) and (l) (with respect to
representations made by Seller in the Purchase Agreement) have been satisfied
shall be determined under the laws of the State of Delaware.

(b)Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition

 

-48-



--------------------------------------------------------------------------------

or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Obligor or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Obligor acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and each Obligor hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this paragraph, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (vii) with the consent of the

 

-49-



--------------------------------------------------------------------------------

Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this paragraph, “Information” means
all information received from any Obligor relating to the Borrower or any of its
Subsidiaries (or their business) or obtained by the Administrative Agent or any
Lender from a review of the books and records of the Borrower or any of its
Subsidiaries, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Obligor; provided that, in the case of information received
from an Obligor after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notify the Borrower that pursuant to the “know your customer” regulations and
the requirements of the Patriot Act, they are required to obtain, verify and
record information that identifies each Obligor, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or the Administrative Agent, as applicable, to verify the
identity of each Obligor. This information must be delivered to the Lenders and
the Administrative Agent no later than five days prior to the Closing Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent.

 

-50-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERNATIONAL PAPER COMPANY By:   /s/ Errol Harris   Name: Errol Harris   Title:
Treasurer & Vice President

 

S-1



--------------------------------------------------------------------------------

CENTRAL LEWMAR LLC By:   /s/ Mark G. Stall   Name: Mark G. Stall   Title:
Manager INTERNATIONAL PAPER REALTY CORPORATION By:   /s/ Robert J. Grillet  
Name: Robert J. Grillet   Title: Director INTERNATIONAL PAPER FINANCIAL
SERVICES, INC. By:   /s/ D. E. Arick   Name: David E. Arick   Title: Director

 

S-2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:   /s/ Linda Meyer   Name: Linda Meyer   Title: Vice President

UBS LOAN FINANCE LLC,

as a Lender

By:   /s/ Richard L. Tavrow   Name: Richard L. Tavrow   Title: Director Banking
Product Services, US By:   /s/ Mary E. Evans   Name: Mary E. Evans   Title:
Associate Director Banking Products Services, US

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Michael L. Letson, Jr.   Name: Michael L. Letson, Jr.   Title: Vice
President

 

S-3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:   /s/ Heidi Sandquist   Name: Heidi Sandquist   Title: Vice President By:  
/s/ Ming K. Chu   Name: Ming K. Chu   Title: Vice President

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as a Lender

By:   /s/ Heidi Sandquist   Name: Heidi Sandquist   Title: Vice President By:  
/s/ Ming K. Chu   Name: Ming K. Chu   Title: Vice President

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:   /s/ Grover A. Fitch   Name: Grover A. Fitch   Title: Managing Director

 

S-4



--------------------------------------------------------------------------------

CoBank, ACB, as a Lender By:   /s/ Michael Tousignant   Name: Michael Tousignant
  Title: Vice President

 

S-5



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:   /s/ Yoshihiro Hyakutome   Name: Yoshihiro Hyakutome   Title: General
Manager

 

S-6



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:   /s/ Angela B. Arnold   Name: Angela B. Arnold  
Title: Director By:   /s/ Shayn March   Name: Shayn March   Title: Managing
Director

 

S-7



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA S.A., as a Lender By:   /s/ Peter Tommaney  
Name: Peter Tommaney   Title: Senior Vice President By:   /s/ Christian Aguirre
  Name: Christian Aguirre  

Title: Assistant Vice President International

Corporate Banking

 

S-8



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender By:   /s/ Rod Hurst   Name: Rod Hurst  
Title: Managing Director By:   /s/ Yufi Muzichenko   Name: Yufi Muzichenko  
Title: Director

 

S-9



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES, as a Lender

By:   /s/ Edward C. A. Forsberg, Jr.   Name: Edward C. A. Forsberg, Jr.   Title:
Senior Vice President & Manager By:   /s/ David A. Bennett   Name: David A.
Bennett   Title: Vice President

 

S-10



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Bryan W. Ford   Name: Bryan W. Ford   Title:
Senior Vice President

 

S-11



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By:   /s/ Chin-Eav Eap   Name: Chin-Eav Eap  
Title: Managing Director

 

S-12



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,

NEW YORK BRANCH, as a Lender

By:   /s/ Ravneet Mumick   Name: Ravneet Mumick   Title: Authorized Signatory

 

S-13



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as a Lender

By:   /s/ Debbi L. Brito Name:    Debbi L. Brito Title:    Authorized Signatory

 

S-14



--------------------------------------------------------------------------------

SCHEDULE I-A

Tranche A Commitments

 

Name of Tranche A Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 160,000,000

UBS Loan Finance LLC

     160,000,000

Bank of America, N.A.

     160,000,000

Deutsche Bank AG New York Branch

     160,000,000

The Royal Bank of Scotland PLC

     160,000,000

CoBank, ACB

     182,000,000

Sumitomo Mitsui Banking Corporation

     125,000,000

BNP Paribas

     125,000,000

Banco Bilbao Vizcaya Argentaria S.A.

     110,000,000

Calyon New York Branch

     110,000,000

Commerzbank AG, New York and Grand Cayman Branches

     110,000,000

Regions Bank

     110,000,000

SOCIÉTÉ GÉNÉRALE

     110,000,000

The Bank of Tokyo-Mitsubishi UFJ, LTD

     110,000,000

Toronto Dominion (Texas) LLC

     100,000,000

The Bank of Nova Scotia

     60,000,000

Scotiabanc Inc.

     50,000,000

Nordea Bank Finland Plc

     50,000,000

Mizuho Corporate Bank, Ltd.

     50,000,000

Wells Fargo Bank N.A.

     50,000,000

Bank of China, New York Branch

     30,000,000

The Governor and Company of the Bank of Ireland

     30,000,000

PNC Bank, National Association

     25,000,000

The Bank of New York

     25,000,000

Bank of Taiwan, New York Agency

     20,000,000

First Commercial Bank New York Agency

     15,000,000

First Tennessee Bank

     15,000,000

Raymond James Bank, FSB

     15,000,000

Taiwan Cooperative Bank, Los Angeles Branch

     15,000,000

Chang Hwa Commercial Bank, Ltd., New York Branch

     10,000,000

Chinatrust Commercial Bank

     10,000,000

State Street Bank and Trust Company

     10,000,000

Taiwan Business Bank

     10,000,000

The Bank of East Asia, Limited, New York Branch

     10,000,000

Svenska Handelsbanken AB (Publ)

     8,000,000

Total

   $ 2,500,000,000       



--------------------------------------------------------------------------------

SCHEDULE I-B

Tranche X Commitments

 

Name of Tranche X Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 75,000,000

UBS Loan Finance LLC

     75,000,000

Bank of America, N.A.

     75,000,000

Deutsche Bank AG Cayman Islands Branch

     75,000,000

The Royal Bank of Scotland PLC

     75,000,000

The Bank of Tokyo-Mitsubishi UFJ, LTD

     15,625,000

Banco Bilbao Vizcaya Argentaria S.A

     15,625,000

BNP Paribas

     15,625,000

Calyon New York Branch

     15,625,000

Commerzbank AG, New York and Grand Cayman Branches

     15,625,000

The Bank of Nova Scotia

     15,625,000

SOCIÉTÉ GÉNÉRALE

     15,625,000

Sumitomo Mitsui Banking Corporation

     15,625,000

Total

   $ 500,000,000       



--------------------------------------------------------------------------------

SCHEDULE II

Amortization Table

 

Quarterly Date Closest To:

  

December 31, 2008

   1.25 %

March 31, 2009

   1.25 %

June 30, 2009

   1.25 %

September 30, 2009

   1.25 %

December 31, 2009

   2.50 %

March 31, 2010

   2.50 %

June 30, 2010

   2.50 %

September 30, 2010

   2.50 %

December 31, 2010

   2.50 %

March 31, 2011

   2.50 %

June 30, 2011

   2.50 %

September 30, 2011

   2.50 %

December 31, 2011

   3.75 %

March 31, 2012

   3.75 %

June 30, 2012

   3.75 %

September 30, 2012

   3.75 %

December 31, 2012

   5.00 %

March 31, 2013

   5.00 %

June 30, 2013

   5.00 %

Tranche A Maturity Date

   45.00 %



--------------------------------------------------------------------------------

SCHEDULE III

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

SCHEDULE IV

Existing Liens

None



--------------------------------------------------------------------------------

SCHEDULE V

List of Guarantors

 

Name

  

Jurisdiction of Organization

Central Lewmar LLC

   Delaware

International Paper Realty Corporation

   Delaware

International Paper Financial Services, Inc.

   Delaware



--------------------------------------------------------------------------------

EXHIBIT A

Form of

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

   Assignor:        

2.

   Assignee:              

[and is an Affiliate/Approved

Fund of [identify Lender]1]

  

3.

   Borrower:        

4.

   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

5.

   Credit Agreement:       The $3,000,000,000 Credit Agreement dated as of
June 16, 2008 among International Paper Company, the guarantors party thereto,
the Lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent and the other parties thereto

 

1

Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Commitment/Loans2

   Aggregate Amount of
Commitment/Loans
for All Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned
of Commitment/
Loans

[Tranche A Loans]

   $    $    %

[Tranche X Loans]

   $    $    %

 

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

Effective Date (herein, the “Effective Date”):                         ,
20         [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:       Title:

 

[Consented to:]4 INTERNATIONAL PAPER COMPANY By:       Title:

 

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

$3,000,000,000 CREDIT AGREEMENT DATED AS OF June 16, 2008

BETWEEN INTERNATIONAL PAPER COMPANY, CERTAIN LENDERS PARTY THERETO AND

JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (vii) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

Form of

BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

    as Administrative Agent for

the Lenders referred to below,

1111 Fannin, 10th Floor

Houston, Texas 77002

Attention: [                    ]

 

  Re: INTERNATIONAL PAPER COMPANY

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 16, 2008 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among INTERNATIONAL PAPER COMPANY, a New York corporation
(the “Borrower”), the Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders. The Borrower hereby
gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:

 

(A)

  

Class of Borrowing

   [Tranche A Borrowing]       [Tranche X Borrowing]

(B)

  

Principal amount of
Borrowing5

   $                                                          

(C)

  

Date of Borrowing
(which is a Business Day)6

   [            ], 2008

(D)

  

Type of Borrowing

   [ABR] [LIBOR]

 

5

ABR and LIBOR Loans must be in an amount that is at least $25,000,000 and an
integral multiple of $1,000,000; provided that an ABR Borrowing may be equal to
the remaining available balance of the applicable Commitments.

 

6

If a LIBOR Borrowing is requested, shall be a Business Day that is at least
three Business Days following the date hereof to the extent this Borrowing
Request is delivered to the Administrative Agent not later than 11:00 a.m. New
York City time on the date hereof, otherwise a Business Day that is at least
four Business Days following the date of delivery hereof.

 

B-1



--------------------------------------------------------------------------------

(E)

  

Interest Period and the last day thereof7

       

(F)

  

Funds are requested to be disbursed to the Borrower’s
account with [            ] (Account No.                ).8

  

[Signature Page Follows]

 

7

Applicable only to LIBOR Borrowings. Shall be subject to the definition of
“Interest Period” in the Credit Agreement and permitted under Section 2.02(c).

 

8

Shall comply with the requirements of Section 2.05.

 

B-2



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY

By:       Name:   Title:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

Form of

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention: [                    ]

[Date]

 

  Re: INTERNATIONAL PAPER COMPANY

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.06 of
the Credit Agreement dated as of June 16, 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among INTERNATIONAL PAPER COMPANY, a New York corporation (the
“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in Article I thereof), the
Lenders, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders.

The Borrower hereby requests that on [                    ]9 (the “Interest
Election Date”),

 

  1. $[                    ] of the presently outstanding principal amount of
the [Tranche A/Tranche X] Loans originally made on [                    ],

 

  2. and all presently being maintained as [ABR Loans] [LIBOR Loans],

 

  3. be [converted into] [continued as],

 

 

4.

[LIBOR Loans having an Interest Period of [one/two/three/six/nine/twelve]10
months] [ABR Loans].

 

9

Shall be a Business Day that is at least three Business Days following the date
hereof to the extent this Interest Election Request is delivered to the
Administrative Agent not later than 11:00 a.m. New York City time on the date
hereof, otherwise a Business Day that is at least four Business Days following
the date of delivery hereof.

 

10

Shall comply with the definition of Interest Period and Section 2.02(c). Note
that nine or twelve month or less than one month Interest Periods require
consent of all affected Lenders. Note that if any Interest Election Request
requests a LIBOR Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

C-1



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

C-2



--------------------------------------------------------------------------------

The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

INTERNATIONAL PAPER COMPANY

By:       Name:   Title:

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

Form of

JOINDER AGREEMENT

Reference is made to the Credit Agreement, dated as of June 16, 2008 (the
“Credit Agreement”) among INTERNATIONAL PAPER COMPANY, a New York corporation
(the “Borrower”), the Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given to it in Article I of the Credit
Agreement), the Lenders, and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Credit Agreement in order to
induce the Lenders to make the Loans to or for the benefit of the Borrower;

WHEREAS, pursuant to Section 6.05 of the Credit Agreement, each Subsidiary
(other than any Excluded Subsidiary) that was not in existence on the date of
the Credit Agreement or any Excluded Subsidiary that ceases to be an Excluded
Subsidiary is required to become a Guarantor under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement as consideration for the Loans previously made.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

1. Guarantee. In accordance with Section 6.05 of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor.
The New Guarantor hereby agrees to all the terms and provisions of the Credit
Agreement applicable to it as a Guarantor thereunder. Each reference to a
Guarantor in the Credit Agreement shall be deemed to include the New Guarantor.

2. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

4. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

5. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 9.01 of the Credit
Agreement.

6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

D-1



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR]

By:       Name:   Title:     Address for Notices (if different than as provided
  under Section 9.01(a) of the Credit Agreement):

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:       Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E-1

Form of

TRANCHE A NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL PAPER COMPANY, a New York
corporation (the “Borrower”), hereby promises to pay to the order of
[            ] (the “Lender”) on the Tranche A Maturity Date (as defined in the
Credit Agreement referred to below) in lawful money of the United States and in
immediately available funds, the principal amount of                     
DOLLARS ($                    ), or, if less, the aggregate unpaid principal
amount of all Tranche A Loans of the Lender outstanding under the Credit
Agreement referred to below, which sum shall be due and payable in such amounts
and on such dates as are set forth in the Credit Agreement. The Borrower further
agrees to pay interest in like money at such office or account specified in
Section 2.17 of the Credit Agreement on the unpaid principal amount hereof from
time to time from the date hereof at the rates, and on the dates, specified in
Section 2.11 of such Credit Agreement.

The holder of this promissory note (this “Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Tranche A Loan of the
Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.06 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the promissory notes referred to in Section 2.08 of the
Credit Agreement dated as of June 16, 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors, the Lenders, and JPMorgan Chase Bank, N.A.,
as administrative agent for the Lenders, is subject to the provisions thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. Terms used herein which are defined in the Credit Agreement
shall have such defined meanings unless otherwise defined herein or unless the
context otherwise requires.

This Note is Guaranteed as provided in the Credit Agreement. Reference is hereby
made to the Credit Agreement, the nature and extent of the Guarantees, the terms
and conditions upon which each Guarantee was granted and the rights of the
holder of this Note in respect thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]

 

E-1-1



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY,

as the Borrower

By:       Name:   Title:

 

E-1-2



--------------------------------------------------------------------------------

EXHIBIT E-2

Form of

TRANCHE X NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL PAPER COMPANY, a New York
corporation (the “Borrower”), hereby promises to pay to the order of
[            ] (the “Lender”) on the Tranche X Maturity Date (as defined in the
Credit Agreement referred to below) in lawful money of the United States and in
immediately available funds, the principal amount of                     
DOLLARS ($                    ), or, if less, the aggregate unpaid principal
amount of all Tranche X Loans of the Lender outstanding under the Credit
Agreement referred to below, which sum shall be due and payable in such amounts
and on such dates as are set forth in the Credit Agreement. The Borrower further
agrees to pay interest in like money at such office or account specified in
Section 2.17 of the Credit Agreement on the unpaid principal amount hereof from
time to time from the date hereof at the rates, and on the dates, specified in
Section 2.11 of such Credit Agreement.

The holder of this promissory note (this “Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Tranche X Loan of the
Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.06 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the promissory notes referred to in Section 2.08 of the
Credit Agreement dated as of June 16, 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors, the Lenders, and JPMorgan Chase Bank, N.A.,
as administrative agent for the Lenders, is subject to the provisions thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. Terms used herein which are defined in the Credit Agreement
shall have such defined meanings unless otherwise defined herein or unless the
context otherwise requires.

This Note is Guaranteed as provided in the Credit Agreement. Reference is hereby
made to the Credit Agreement, the nature and extent of the Guarantees, the terms
and conditions upon which each Guarantee was granted and the rights of the
holder of this Note in respect thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

E-2-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

E-2-2



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY,

as the Borrower

By:       Name:   Title:

 

E-2-3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

OPINION OF DEBEVOISE & PLIMPTON LLP

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

OPINION OF BORROWER COUNSEL

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

OPINION OF LOCAL COUNSEL

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

EXHIBIT G

INTERNATIONAL PAPER COMPANY

OFFICER’S CERTIFICATE

I certify that I am [the Chief Executive Officer] [the Chief Financial Officer]
[a senior financial officer] of International Paper Company, a New York
corporation (the “Borrower”), and that, as such, I am authorized to execute this
officer’s certificate (the “Officer’s Certificate”) on behalf of the Borrower
pursuant to Section 5.01(a)(iv) of the Credit Agreement, dated as of June 16,
2008, (as amended and restated from time to time, the “Credit Agreement”; all
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement), among the Borrower, the Guarantors,
the Lenders, the Arrangers and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and I further
certify, in my capacity as an officer of the Borrower and not in my personal
capacity, that:

1. The conditions set forth in Sections 5.01(b), (c), (e), (f), (i), (j),
(k) and (l) of the Credit Agreement are satisfied; provided that with respect to
Section 5.01(j) and, to the extent relating to the representations made by the
Seller in the Purchase Agreement, Section 5.01(l), such certification in this
paragraph 1 only is made to the knowledge of the Borrower after due inquiry.

2. The conditions set forth in Section 5.01(j) and, to the extent relating to
the representation made by the Seller in the first sentence of Section 4.05 of
the Purchase Agreement (but excluding the words “the Business has been conducted
only in the ordinary course consistent with past practice, and”),
Section 5.01(l) of the Credit Agreement are satisfied; provided that for the
purpose of the certification in this paragraph 2 only, (i) the words “or would
reasonably be likely to be” shall be deemed deleted from the definitions of
“Closing Date Acquired Business Material Adverse Effect” and “Business Material
Adverse Effect,” respectively and (ii) the words “or would reasonably be
expected to have” shall be deemed deleted from the first sentence of
Section 4.05 of the Purchase Agreement.

3. Pursuant to Section 5.01(e) of the Credit Agreement, attached hereto as
Exhibit A is the calculation of the Borrower’s [Total Debt to Total Capital
Ratio]11 [Leverage Ratio]12 as of the date hereof.

[Remainder of Page Intentionally Left Blank.]

 

11

If the 6B Ratings Status is achieved on the Closing Date.

 

12

If the 6B Ratings Status is not achieved on the Closing Date.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate on
this             day of [        ], 2008.

 

INTERNATIONAL PAPER COMPANY By:     Name:    Title:   

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

SOLVENCY CERTIFICATE

This Certificate is furnished pursuant to Section 5.01(a) of the Credit
Agreement, (as in effect on the date of this Certificate) the capitalized terms
defined therein being used herein as therein defined) dated as of June 16, 2008
among Borrower, the Guarantors, the Lenders, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
(as from time to time in effect, the “Credit Agreement”).

I, the undersigned, [financial officer] of INTERNATIONAL PAPER COMPANY, a New
York corporation (“Borrower”), DO HEREBY CERTIFY on behalf of Borrower that:

1. Immediately following the consummation of the Transactions and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan on the date hereof, (a) the fair value of the assets
of each Obligor (individually and on a consolidated basis with its Subsidiaries)
exceeds its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of each Obligor
(individually and on a consolidated basis with its Subsidiaries) is greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Obligor (individually
and on a consolidated basis with its Subsidiaries) is able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured during the period from the Closing Date
through the date that is 90 days after the Tranche A Maturity Date; and (d) each
Obligor (individually and on a consolidated basis with its Subsidiaries) does
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

[Signature Page Follows]

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [    ]th day of
[                    ].

 

INTERNATIONAL PAPER By:     Name:    Title:   

 

H-2